Exhibit 10.1

 

EXECUTION VERSION

 

 

 

STOCK PURCHASE AGREEMENT

by and among

GSI TECHNOLOGY, INC.,
a Delaware corporation
(“Parent”),

GSI TECHNOLOGY HOLDINGS, INC.,
a Cayman Islands corporation and wholly-
owned subsidiary of Parent
(“Buyer”),

MIKAMONU GROUP LTD.,
an Israeli corporation
(the “Company”),

and

THE HOLDERS OF ALL OUTSTANDING CAPITAL STOCK OF THE COMPANY
(the “Shareholders”)

Dated as of November 23, 2015

 

 

 

 





--------------------------------------------------------------------------------

 



Table of Contents

 

 

Page

ARTICLE I                  DEFINITIONS; CERTAIN RULES OF CONSTRUCTION

1

 

 

 

Section 1.01.

Definitions

1

 

Section 1.02.

Certain Matters of Construction

12

 

 

 

 

ARTICLE II                 PURCHASE AND SALE OF SHARES; CLOSING

13

 

 

 

 

 

Section 2.01.

Purchase and Sale of Shares

13

 

Section 2.02.

Purchase Consideration

13

 

Section 2.03.

Closing Cash Consideration

14

 

Section 2.04.

The Closing

14

 

Section 2.05.

Closing Deliveries and Payments

14

 

Section 2.06.

Deferred Cash Consideration

15

 

Section 2.07.

Earn-Out Consideration

16

 

Section 2.08.

Determination of MikaMonu Revenues

16

 

Section 2.09.

Payment of Earn-Out Consideration

17

 

Section 2.10.

Withholding Rights

18

 

Section 2.11.

Operation of the MikaMonu Business Unit

20

 

Section 2.12.

Buy-Back Option

21

 

 

 

 

ARTICLE III                REPRESENTATIONS AND WARRANTIES OF THE COMPANY

22

 

 

 

Section 3.01.

Organization; Subsidiaries

22

 

Section 3.02.

Power and Authorization

23

 

Section 3.03.

Authorization of Governmental Authorities

23

 

Section 3.04.

Noncontravention

23

 

Section 3.05.

Capitalization of the Company

24

 

Section 3.06.

Financial Matters

24

 

Section 3.07.

Absence of Certain Developments

25

 

Section 3.08.

Debt; Guarantees

26

 

Section 3.09.

Assets

26

 

Section 3.10.

Real Property

26

 

Section 3.11.

Intellectual Property

27

 

Section 3.12.

Legal Compliance; Illegal Payments; Permits

30

 

Section 3.13.

Tax Matters

31

 

Section 3.14.

Employee Benefit Plans

35

 

Section 3.15.

Environmental Matters

35

 

Section 3.16.

Contracts

35

 

Section 3.17.

Government Contracts

37

 

Section 3.18.

Related Party Transactions

37

 

Section 3.19.

Customers and Suppliers

38

 

Section 3.20.

Labor Matters

38

 

Section 3.21.

Litigation; Governmental Orders

39

 

Section 3.22.

Insurance

39

 

Section 3.23.

Books and Records

39

 

Section 3.24.

No Brokers

40

i

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS

(continued)

 

 

Page

ARTICLE IV                INDIVIDUAL REPRESENTATIONS AND WARRANTIES OF THE
SHAREHOLDERS

40

 

 

 

Section 4.01.

Power and Authorization

40

 

Section 4.02.

Authorization of Governmental Authorities

40

 

Section 4.03.

Noncontravention

40

 

Section 4.04.

Title

40

 

Section 4.05.

No Brokers

41

 

 

 

 

ARTICLE V                REPRESENTATIONS AND WARRANTIES OF BUYER

41

 

 

 

Section 5.01.

Organization

41

 

Section 5.02.

Power and Authorization

41

 

Section 5.03.

Authorization of Governmental Authorities

42

 

Section 5.04.

Noncontravention

42

 

Section 5.05.

No Brokers

42

 

Section 5.06.

Financing

42

 

Section 5.07.

SEC Filings

42

 

 

 

 

ARTICLE VI                COVENANTS OF THE PARTIES

43

 

 

 

Section 6.01.

Commercially Reasonable Efforts; Notices and Consents

43

 

Section 6.02.

Expenses

43

 

Section 6.03.

Confidentiality

43

 

Section 6.04.

Publicity

44

 

Section 6.05.

Intellectual Property

44

 

Section 6.06.

Further Assurances

44

 

Section 6.07.

Certain Employment and Employee Benefits Matters

44

 

Section 6.08.

Release by Shareholders

44

 

 

 

 

ARTICLE VII                CONDITIONS TO THE OBLIGATIONS OF PARENT AND BUYER AT
THE CLOSING

45

 

 

 

Section 7.01.

Delivery of Securities; Instruments of Transfer

45

 

Section 7.02.

Delivery of Closing Certificates

45

 

Section 7.03.

Qualifications

45

 

Section 7.04.

Absence of Litigation

45

 

Section 7.05.

Consents, etc

46

 

Section 7.06.

Proceedings and Documents

46

 

Section 7.07.

Ancillary Agreements

46

 

Section 7.08.

Resignations

46

 

Section 7.09.

No Material Adverse Change

46

 

 

 

 

ARTICLE VIII                CONDITIONS TO THE OBLIGATIONS OF THE COMPANY AND THE
SHAREHOLDERS AT THE CLOSING

46

 

 

 

Section 8.01.

Qualifications

46

 

Section 8.02.

Absence of Litigation

46

 

Section 8.03.

Ancillary Agreements

47

ii

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS

(continued)

 

 

Page

ARTICLE IX                INDEMNIFICATION

47

 

 

 

Section 9.01.

Indemnification by the Shareholders

47

 

Section 9.02.

Indemnification by Parent

48

 

Section 9.03.

Time for Claims; Notification of Opportunity to Cure; Notice of Claims

49

 

Section 9.04.

Third Party Claims

50

 

Section 9.05.

Indemnity Escrow; Offset Rights

51

 

Section 9.06.

Knowledge and Investigation

52

 

Section 9.07.

Remedies Cumulative

52

 

Section 9.08.

Sole Remedy

52

 

Section 9.09.

Purchase Consideration Adjustment

53

 

 

 

 

ARTICLE X                TAX MATTERS

53

 

 

 

Section 10.01.

Transfer Taxes

53

 

Section 10.02.

Tax Indemnification

53

 

Section 10.03.

Tax Returns

53

 

Section 10.04.

Straddle Period

53

 

Section 10.05.

Cooperation on Tax Matters

54

 

Section 10.06.

Tax Contests

54

 

Section 10.07.

Tax Sharing Agreements

54

 

Section 10.08.

Survival

55

 

Section 10.09.

Exclusivity of Article X Regarding Tax Matters

55

 

Section 10.10.

Treatment of Indemnification Payments

55

 

Section 10.11.

Shareholder Contact Information

55

 

Section 10.12.

Disclaimer

55

 

 

 

 

ARTICLE XI                MISCELLANEOUS

55

 

 

 

Section 11.01.

Notices

55

 

Section 11.02.

Succession and Assignment; No Third-Party Beneficiaries

57

 

Section 11.03.

Amendments and Waivers

58

 

Section 11.04.

Provisions Concerning the Shareholders’ Representative

58

 

Section 11.05.

Acts of Parent and Buyer

60

 

Section 11.06.

Entire Agreement

60

 

Section 11.07.

Counterparts; Facsimile Signature

60

 

Section 11.08.

Severability

60

 

Section 11.09.

Governing Law

60

 

Section 11.10.

Jurisdiction; Venue; Service of Process

60

 

Section 11.11.

Specific Performance

61

 

Section 11.12.

Waiver of Jury Trial

62

 

EXHIBITS

Exhibit

 

A

Employment Agreement

B

Non-Competition Agreement

C

Form of Escrow Agreement

 

 

 



iii

--------------------------------------------------------------------------------

 



STOCK PURCHASE AGREEMENT

THIS STOCK PURCHASE AGREEMENT (as amended, modified or supplemented from time to
time in accordance with the terms hereof)  (this “Agreement”) is made and
entered into as of November 23, 2015 by and among GSI TECHNOLOGY, INC., a
Delaware corporation (“Parent”), GSI TECHNOLOGY HOLDINGS, INC., a Cayman Islands
corporation and wholly-owned subsidiary of Parent (“Buyer”), MIKAMONU GROUP
LTD., an Israeli corporation (the “Company”), Avidan Akerib (“Akerib”), Ruth
Orda (“Orda”) and Itai Leshem, as trustee (“Leshem”) (each of Akerib, Orda and
Leshem a “Shareholder” and, collectively, the “Shareholders”), and Orda in her
additional capacity as Shareholders’ Representative.

RECITALS

A.The Shareholders own all of the issued and outstanding ordinary shares, par
value NIS 1.00 per share, of the Company (the “Shares”);

B.Buyer desires to purchase from the Shareholders, and the Shareholders desire
to sell to Buyer, at the Closing (as defined below) all of the Shares upon the
terms and subject to the conditions set forth in this Agreement;

C.Concurrently with the execution and delivery of this Agreement, Akerib is
entering into an agreement with Buyer and Parent regarding his continued
employment by the Company following the Closing in the form of Exhibit A hereto
(the “Employment Agreement”) and a Non-Competition, Non-Solicitation,
Non-Disparagement and Confidentiality Agreement in the form of Exhibit B hereto
(the “Non-Competition Agreement”); and

D.Contemporaneously with the Closing, Parent and Buyer shall enter into an
Escrow Agreement with ESOP Management and Trust Services Ltd., as escrow agent
(the “Escrow Agent”), and the Shareholders’ Representative substantially in the
form of Exhibit C hereto (the “Escrow Agreement”). 

AGREEMENT

NOW THEREFORE, in consideration of the premises and mutual promises herein made,
and in consideration of the representations, warranties and covenants herein
contained, the parties to this Agreement hereby agree as follows:

Article I
DEFINITIONS; CERTAIN RULES OF CONSTRUCTION.

Section 1.01.Definitions.

(a)In addition to the other terms defined throughout this Agreement, the
following terms shall have the following meanings when used in this Agreement:

“Action” means any claim, controversy, action, cause of action, suit,
litigation, arbitration, investigation, opposition, interference, audit,
assessment, hearing, complaint, demand or other legal proceeding (whether
sounding in contract, tort or otherwise,





1

--------------------------------------------------------------------------------

 

 

whether civil or criminal and whether brought at law or in equity) that is
commenced, brought, conducted, tried or heard by or before, or otherwise
involving, any Governmental Authority.

“Affiliate” means, with respect to any specified Person, any other Person
directly or indirectly controlling, controlled by, or under direct or indirect
common control with such specified Person.  For purposes of the foregoing, (a) a
Person shall be deemed to control a specified Person if such Person (or a Family
Member of such Person) possesses, directly or indirectly, the power to direct or
cause the direction of the management and policies of such specified Person or
(b) if such other Person is at such time a direct or indirect beneficial holder
of at least 10% of any class of the Equity Interests of such specified Person.

“Ancillary Agreements” means the Employment Agreement, the Non-Competition
Agreement, the Escrow Agreement and each of the other agreements, certificates,
instruments and documents to be executed and delivered by the parties in
connection with the Contemplated Transactions.

“Business” means the businesses conducted by the Company as of the date hereof.

“Business Day” means any day other than a Saturday or a Sunday or a weekday on
which banks in San Jose, California are authorized or required to be closed.

“Change of Control Payment”  means (a) any bonus, severance or other payment or
other form of Compensation that is created, accelerated, accrues or becomes
payable by the Company to any present or former director, stockholder, employee
or consultant thereof, including pursuant to any employment agreement, benefit
plan or any other Contractual Obligation, including any Taxes payable on or
triggered by any such payment (other than payments in respect of the Shares
under or as described in Article II of this Agreement) and (b) without
duplication of any other amounts included within the definition of Shareholder
Transaction Expenses, any other payment, expense or fee that accrues or becomes
payable by the Company to any Governmental Authority or other Person under any
Legal Requirement or Contractual Obligation, including in connection with the
making of any filings, the giving of any notices or the obtaining of any
consents, authorizations or approvals, in the case of each of (a) and (b), as a
result of, or in connection with, the execution and delivery of this Agreement
or any Ancillary Agreement or the consummation of the Contemplated Transactions.

“Change of Control Transaction”  means, with respect to any Person, (i) the
sale, lease, exclusive license, or other disposition of all or substantially all
of such Person’s property, business, technology or Intellectual Property Rights,
(ii) the merger or consolidation of such Person with or into any other entity
(other than a wholly-owned Subsidiary of such Person) or (iii) any other
transaction or series of related transactions in which more than fifty percent
(50%) of the voting power of such Person is transferred or disposed of, other
than a transaction primarily for financing purposes. 





2

--------------------------------------------------------------------------------

 

 

“Closing Date” means the date on which the Closing actually occurs.

“Code” means the U.S. Internal Revenue Code of 1986, as amended. 

“Company Disclosure Schedule” means the separate set of schedules relating to
this Agreement prepared by the Company and delivered by the Company and the
Shareholders’ Representative to Parent and Buyer immediately prior to the
execution and delivery of this Agreement.

“Company Intellectual Property Rights” means all Licensed Intellectual Property
Rights and Owned Intellectual Property Rights.

“Company’s Knowledge,” “Knowledge of the Company” and similar formulations mean
that one or more of Akerib and Orda (a) has actual knowledge of the fact or
other matter at issue or (b) should have had actual knowledge of such fact or
other matter assuming the diligent exercise of such individual’s duties as a
director, officer or employee of the Company.

“Company Products” means any products being sold, manufactured or developed, and
any services being provided, by the Company in connection with and/or related to
the Business as currently conducted.

“Compensation” means, with respect to any Person, all salaries, compensation,
remuneration, bonuses or benefits of any kind or character whatsoever (including
issuances or grants of Equity Interests), made directly or indirectly by the
Company to or for the benefit of such Person or any Family Member of such Person
in connection with their employment or engagement by the Company. 

“Contemplated Transactions” means the transactions contemplated by this
Agreement, including (a) the purchase and sale of the Shares, and the other
transactions described in the recitals to this Agreement, (b) the execution,
delivery and performance of the Ancillary Agreements and (c) the payment of fees
and expenses relating to such transactions.

“Contractual Obligation” means, with respect to any Person, any contract,
agreement, deed, mortgage, lease, sublease, license, sublicense or other
commitment, promise, undertaking, obligation, arrangement, instrument or
understanding, whether written or oral, to which or by which such Person is a
party or otherwise subject or bound or to which or by which any property,
business, operation or right of such Person is subject or bound.

“Debt” means, with respect to any Person, and without duplication, all
Liabilities, including all obligations in respect of principal, accrued
interest, penalties, fees and premiums, of such Person (a) for borrowed money
(including amounts outstanding under overdraft facilities), (b) evidenced by
notes, bonds, debentures or other similar Contractual Obligations, (c) in
respect of “earn-out” obligations and other obligations for the deferred
purchase price of property, goods or services (other than trade payables or
accruals incurred in the Ordinary Course of Business), (d) for the capitalized
liability



3

--------------------------------------------------------------------------------

 

 

under all capital leases of such Person (determined in accordance with U.S. GAAP
or Israeli GAAP, as applicable), (e) in respect of letters of credit and
bankers’ acceptances and (f) in the nature of Guarantees of any of the
obligations described in clauses (a) through (e) above of any other Person.

“Employee Plan” means any plan, program, policy, arrangement or Contractual
Obligation, whether formal or informal, whether or not reduced to writing, and
whether covering a single individual or a group of individuals, that is (a) a
welfare plan within the meaning of any applicable Legal Requirement, (b) a
pension benefit plan within the meaning of any applicable Legal Requirement,
(c) a stock bonus, stock purchase, stock option, restricted stock, stock
appreciation right or similar equity-based plan or (d) any other
deferred-compensation, retirement, severance, welfare-benefit, reimbursement,
bonus, profit-sharing, incentive or fringe-benefit plan, program or arrangement.

“Encumbrance” means any charge, claim, community or other marital property
interest, equitable or ownership interest, lien, license, option, pledge,
security interest, mortgage, deed of trust, right of way, easement,
encroachment, servitude, right of first offer or first refusal, buy/sell
agreement and any other restriction or covenant with respect to, or condition
governing the use, construction, voting (in the case of any security or Equity
Interest), transfer, receipt of income or exercise of any other attribute of
ownership (other than, in the case of a security, any restriction on the
transfer of such security arising solely under federal and state securities
laws).

“Enforceable” means, with respect to any Contractual Obligation stated to be
Enforceable by or against any Person, that such Contractual Obligation is a
legal, valid and binding obligation of such Person enforceable by or against
such Person in accordance with its terms, except to the extent that enforcement
of the rights and remedies created thereby is subject to bankruptcy, insolvency,
reorganization, moratorium and other similar laws of general application
affecting the rights and remedies of creditors and to general principles of
equity (regardless of whether enforceability is considered in a proceeding in
equity or at law).

“Environmental Laws” means any Legal Requirement relating to (a) releases or
threatened releases of Hazardous Substances, (b) pollution or protection of
public health or the environment or worker safety or health or (c) the
manufacture, handling, transport, use, treatment, storage, or disposal of
Hazardous Substances.

“Equity Interest” means, with respect to any Person, (a) any capital stock,
partnership or membership interest, unit of participation or other similar
interest (however designated) in such Person and (b) any option, warrant,
purchase right, conversion right, exchange right or other Contractual Obligation
which would entitle any other Person to acquire any such interest in such Person
or otherwise entitle any other Person to share in the equity, profits, earnings,
losses or gains of such Person (including stock appreciation, phantom stock,
profit participation or other similar rights).

“Facilities” means any buildings, plants, improvements or structures located on
the Real Property.



4

--------------------------------------------------------------------------------

 

 

“Family Member” means, with respect to any individual, (a) such Person’s spouse,
(b) each parent, brother, sister or child of such Person or such Person’s
spouse, (c) the spouse of any Person described in clause (b) above, (d) each
child of any Person described in clauses (a), (b) or (c) above, (e) each trust
created for the benefit of one or more of the Persons described in clauses
(a) through (d) above and (f) each custodian or guardian of any property of one
or more of the Persons described in clauses (a) through (e) above in his or her
capacity as such custodian or guardian.

“Government Contract” means any Contractual Obligation between the Company in
its capacity as a prime contractor and any department or agency of any
Governmental Authority.  

“Government Subcontract” means any Contractual Obligation between the Company
and any prime contractor or upper-tier subcontractor relating to a Contractual
Obligation between such person and any department or agency of any Governmental
Authority, and any subcontract under a Government Contract awarded by the
Company to another Person under such Contractual Obligation or subcontract.

“Governmental Authority” means any United States, Israeli or other federal,
state, local or municipal government, or political subdivision thereof,
regulatory, self-regulatory, or any multinational organization or authority, or
any other authority, agency, bureau, board, court, department, tribunal,
instrumentality or commission thereof entitled to exercise any administrative,
executive, judicial, legislative, police, regulatory or taxing authority or
power, any court or tribunal, or any arbitrator or arbitral body.

“Governmental Order” means any order, writ, judgment, injunction, decree,
stipulation, ruling, decision, verdict, determination or award made, issued or
entered by or with any Governmental Authority.

“Guarantee” means, with respect to any Person, (a) any guarantee of the payment
or performance of, or any contingent obligation in respect of, any Debt or other
Liability of any other Person, (b) any other arrangement whereby credit is
extended to any obligor (other than such Person) on the basis of any promise or
undertaking of such Person (i) to pay the Debt or other Liability of such
obligor, (ii) to purchase any obligation owed by such obligor, (iii) to purchase
or lease assets under circumstances that are designed to enable such obligor to
discharge one or more of its obligations or (iv) to maintain the capital,
working capital, solvency or general financial condition of such obligor and
(c) any liability as a general partner of a partnership or as a venturer in a
joint venture in respect of Debt or other Liabilities of such partnership or
venture.

“Hazardous Substance” means any pollutant, petroleum, or any fraction thereof,
contaminant or toxic or hazardous material (including toxic mold), substance or
waste.

“Indemnified Person” means, with respect to any Indemnity Claim, each Parent
Indemnified Person or Shareholder Indemnified Person asserting the Indemnity
Claim (or on whose behalf the Indemnity Claim is asserted) under Sections 9.01
or 9.02, as the case may be (it being understood that, as contemplated by
Section 11.04, the Shareholders’





5

--------------------------------------------------------------------------------

 

 

Representative will be the sole and exclusive agent, representative and
attorney-in-fact for each of the Shareholders for all purposes of asserting
Indemnity Claims, receiving and giving notices and service of process in respect
thereof, making filings with any court or other Governmental Authority in
respect thereof and controlling and otherwise making all decisions in connection
with each Indemnity Claim brought on behalf of any Shareholders under
Section 9.02, and the term “Indemnified Person” shall mean the Shareholders’
Representative to the extent that it is acting in such capacity on behalf of any
Shareholders).

“Indemnifying Party” means, with respect to any Indemnity Claim, the party or
parties against whom such Indemnity Claim may be or has been asserted (it being
understood that, without in any way limiting the Shareholders’ payment and other
obligations under any Contractual Obligation or Governmental Order arising out
of, relating to, or resulting from any Indemnity Claim, as contemplated by
Section 11.04, the Shareholders’ Representative will be the sole and exclusive
agent, representative and attorney-in-fact for each of the Shareholders for all
purposes of responding to and defending Indemnity Claims, receiving and giving
notices and service of process in respect thereof, making filings with any court
or other Governmental Authority in respect thereof, controlling and otherwise
making all decisions on behalf of each of the Shareholders in connection with
each Indemnity Claim brought against any of the Shareholders under Section 9.01,
and the term “Indemnifying Party” shall mean the Shareholders’ Representative
when it is acting in such capacity on behalf of any or all of the Shareholders).

“Indemnity Claim” means a claim for indemnity under Section 9.01 or 9.02, as the
case may be.

“Indemnity Escrow Amount” means $496,400 less ten percent (10%) of the
Shareholder Transaction Expenses deducted in the calculation of the Closing Cash
Consideration pursuant to Section 2.03(b).    

“Initial MikaMonu Product” means the first semiconductor memory device developed
by the MikaMonu Business Unit incorporating associative computing technology
based on the MikaMonu Technology and/or the MikaMonu IP and meeting
specifications to be agreed upon by the Company and Akerib. 

“Intellectual Property Rights” means any and all statutory and/or common law
rights of every kind and nature, throughout the world, in, arising out of, or
associated with:

(a)patents, utility models and all reissues, divisions, re-examinations,
renewals, extensions, provisionals, continuations and continuations-in-part
thereof and patentable inventions;

(b)copyrights, works of authorship, including computer programs, source code and
executable code, whether embodied in software, firmware, documentation, designs,
files, records, schematics, layouts or data, and mask works,



6

--------------------------------------------------------------------------------

 

 

rights of privacy and publicity, moral rights, database rights provided by law,
and all other proprietary rights;

(c)trademarks, trade names, service marks, service names, brands, trade dress
and logos, and the goodwill associated therewith;

(d)domain names, web addresses and uniform resource locators (URLs);

(e)confidential information, trade secrets, and, to the extent confidential
discoveries, innovations, know-how, proprietary information (including ideas,
research and development, formulas, algorithms, compositions, processes and
techniques, data, designs, drawings, specifications, customer and supplier
lists, pricing and cost information, business and marketing plans and proposals,
graphics, illustrations, artwork, documentation, and manuals), including
improvements, modifications, works in process, derivatives, or changes, to any
of the foregoing;

(f)any other intellectual property or similar corresponding or equivalent rights
to any of the foregoing anywhere in the world; and

(g)any and all registrations and applications relating to any of the foregoing.

“Israeli GAAP” means generally accepted accounting principles in the State of
Israel as in effect from time to time. 

“ITA” means the Israeli Tax Authority.

“Legal Requirement” means any law, statute, standard, ordinance, code, rule,
regulation, resolution or promulgation of any Governmental Authority, or any
Governmental Order, or any Permit granted under any of the foregoing, or any
similar provision having the force or effect of law.

“Liability” means, with respect to any Person, any liability or obligation of
such Person whether known or unknown, whether asserted or unasserted, whether
determined, determinable or otherwise, whether absolute or contingent, whether
accrued or unaccrued, whether liquidated or unliquidated, whether directly
incurred or consequential, whether due or to become due and whether or not
required under U.S. GAAP or Israeli GAAP (as applicable) to be accrued on the
financial statements of such Person.

“Licensed Intellectual Property Rights” means Intellectual Property Rights
licensed to the Company that are used in and/or necessary for the conduct of the
Business as currently conducted.

“Material Adverse Effect” means an adverse change to the business, assets,
properties, financial condition, results of operations or prospects of the
Company which, when taken as a whole, has a material adverse effect on the
Company;  provided,  





7

--------------------------------------------------------------------------------

 

 

however, that in no event shall any change resulting from changes in general
business, financial, political, capital market or economic conditions (including
any change resulting from any hostilities, war or military or terrorist attack)
be taken into account in the determination of whether a Material Adverse Effect
has occurred, except to the extent such change adversely affects the Company
materially more than other companies in its industry. 

“MikaMonu Business Unit” means the Company or any other Subsidiary, Affiliate or
business unit of Parent conducting the Business in its current form or as may be
conducted from time to time in the future based on the MikaMonu Technology
and/or the MikaMonu IP.    

“MikaMonu IP” means the Company Intellectual Property Rights as of the Closing
Date and all improvements, enhancements, modifications and additions thereto
created or acquired by the MikaMonu Business Unit following the Closing Date. 

“MikaMonu Products” means:  (i) the Company Products, including products
currently under research and/or development by the Company; (ii) new products
designed, developed, made, imported, exported, distributed, sold or offered for
sale based on the MikaMonu Technology and/or MikaMonu IP by Parent, the MikaMonu
Business Unit or any other Affiliate of Parent during the Earn-Out Period; and
(iii) any revisions or updates of any of the foregoing designed, developed,
made, imported, exported, distributed, sold or offered for sale by Parent, the
MikaMonu Business Unit or any other Affiliate of Parent during the Earn-Out
Period . 

“MikaMonu Revenues” means net revenues from the sale, licensing or other
monetization of MikaMonu Products, MikaMonu Technology or MikaMonu IP by the
Company, as a Subsidiary of Parent, or by Parent or any other Affiliate of
Parent, recognized by any of the foregoing in accordance with U.S. GAAP, as
consistently applied, during the Earn-Out Period;  provided,  however, that
(i) net revenues received from the sale or licensing of demonstration or
evaluation units shall not be considered to be MikaMonu Revenues and
(ii) MikaMonu Revenues from the sale of products in which MikaMonu Products,
MikaMonu Technology and/or MikaMonu IP are combined with other components or
technology into an end product (a “Combination Product”) shall be calculated on
the basis of the full amount of the net revenues from the sale of the
Combination Product. 

“MikaMonu Technology” means the Company’s technology as of the Closing Date and
all improvements, enhancements, modifications and additions thereto created or
acquired by the MikaMonu Business Unit following the Closing Date.

“NIS” means Israeli new shekel. 

“Ordinance”  means the Israeli Income Tax Ordinance (New Version), 1961, as
amended, and all rules and regulations promulgated thereunder.

“Ordinary Course of Business” mean, with respect to any Person, an action taken
by such Person in the ordinary course of such Person’s business that is
consistent with the





8

--------------------------------------------------------------------------------

 

 

past customs and practices of such Person and that is taken in the ordinary
course of the normal day-to-day operations of such Person.

“Organizational Documents” means, with respect to any Person (other than an
individual), (a) the certificate or articles of incorporation, association or
organization and any joint venture, limited liability company, operating or
partnership agreement and other similar documents adopted or filed in connection
with the creation, formation or organization of such Person and (b) all by-laws,
voting agreements and similar documents, instruments or agreements relating to
the organization or governance of such Person, in each case, as amended or
supplemented.

“Owned Intellectual Property Rights” means Intellectual Property Rights owned by
the Company that are used in or necessary for the conduct of the Business as
currently conducted and as currently proposed to be conducted. 

“Permit” means, with respect to any Person, any license, franchise, permit,
consent, approval, right, privilege, certificate or other similar authorization
issued by, or otherwise granted by, any Governmental Authority to which or by
which such Person is subject or bound or to which or by which any property,
business, operation or right of such Person is subject or bound.

“Permitted Encumbrance” means (a) statutory liens for current Taxes not yet due
and payable or the amount or validity of which is being contested in good faith
by appropriate proceedings and for which appropriate reserves have been
established in accordance with U.S. GAAP or Israeli GAAP, as applicable,
(b) mechanics’, materialmen’s, carriers’, workers’, repairers’ and similar
statutory liens arising or incurred in the Ordinary Course of Business the
existence of which would not constitute an event of default under, or breach of,
a Real Property Lease and the Liabilities of the Company in respect of which are
not overdue or otherwise in default, (c) liens to secure landlords, lessors or
renters under leases or rental agreements (to the extent the Company is not in
default under such lease or rental agreement) and (d) the rights of the bank in
which the Company’s accounts are maintained to place a charge, lien or
encumbrance on an account solely for the purpose of securing an overdraft in
another account or other borrowing facility of the Company. 

“Person” means any individual or any corporation, association, partnership,
limited liability company, joint venture, joint stock or other company, business
trust, trust, organization, Governmental Authority or other entity of any kind.

“Pro Rata Percentage” means, with respect to each Shareholder, the following
percentage:  Akerib – 49.5% ; Orda – 49.5% and Leshem – 1.0%. 

“Publicly Available Software” means:  (a) any software that contains, or is
derived in any manner (in whole or in part) from, any software that is
distributed as free software, open source software (e.g. Linux) or similar
licensing or distribution models; and (b) any software that requires as a
condition of use, modification and/or distribution of such software that such
software or other software incorporated into, derived from or





9

--------------------------------------------------------------------------------

 

 

distributed with such software (i) be disclosed or distributed in source code
form, (ii) be licensed for the purpose of making derivative works or (iii) be
redistributable at no charge.

“Representative” means, with respect to any Person, any director, officer,
employee, agent, manager, consultant, advisor, or other representative of such
Person, including legal counsel, accountants and financial advisors.

“Shareholder Transaction Expenses” means all costs, fees and expenses incurred
in connection with or in anticipation of the negotiation, execution and delivery
of this Agreement and the Ancillary Agreements or the consummation of the
Contemplated Transactions to the extent such costs, fees and expenses are
payable or reimbursable by the Company, including, (i) all brokerage fees,
commissions, finders’ fees or financial advisory fees, (ii) the fees and
expenses of Shaked & Co. Law Offices and all other fees and expenses of legal
counsel, accountants, consultants and other experts and advisors so incurred,
 (iii) any Change of Control Payments and (iv) any value added Tax applicable
with respect to the costs, fees and expenses described in clauses (i) through
(iv) above.  Shareholder Transaction Expenses will not include the fees of the
Escrow Agent pursuant to the Escrow Agreement. 

“Subsidiary” means, with respect to any specified Person, any other Person of
which such specified Person, directly or indirectly through one or more
Subsidiaries, (a) owns at least 50% of the outstanding Equity Interests entitled
to vote generally in the election of the board of directors or similar governing
body of such other Person, or (b) has the power to generally direct the business
and policies of that other Person, whether by contract or as a general partner,
managing member, manager, joint venturer, agent or otherwise.

“Tax” or “Taxes” means (a) any and all United States, Israeli or other federal,
state or local charges, fees, levies or other assessments, including income,
gross receipts, license, payroll, employment, excise, severance, stamp,
occupation, premium, windfall profits, environmental, customs duties, capital
stock, escheat, franchise, profits, withholding, social security, unemployment,
disability, real property, personal property, sales, use, transfer,
registration, value added, alternative or add-on minimum, estimated, or other
tax, custom, duty or governmental fee, or other like assessment or charge of any
kind whatsoever, including any interest, penalty, or addition thereto, whether
disputed or not and (b) any liability for the payment of any amounts of the type
described in clause (a) of this definition as a result of being a member of an
affiliated, consolidated, combined or unitary group for any period, as a result
of any tax sharing or tax allocation agreement, arrangement or understanding, or
as a result of being liable for another Person’s taxes as a transferee or
successor, by Contractual Obligation or otherwise.

“Tax Return” means any return, declaration, report, claim for refund or
information return or statement relating to Taxes, including any schedule or
attachment thereto, and including any amendment thereof.

“Treasury Regulations” means the regulations promulgated under the Code.





10

--------------------------------------------------------------------------------

 

 

“U.S. GAAP” means generally accepted accounting principles in the United States
as in effect from time to time.

“Valid Tax Certificate” means a valid certificate, ruling or any other written
instructions regarding Tax withholding specific to the Contemplated
Transactions, issued by the applicable Governmental Authority in form and
substance reasonably satisfactory to Buyer, that is applicable to the payments
to be made to any Person pursuant to this Agreement stating that no withholding,
or reduced withholding of Israeli Tax is required with respect to such payment
or providing any other instructions regarding Tax withholding; provided,
 however, that the final version of any request for a Valid Tax Certificate
shall under any circumstances be subject to the prior written approval of Buyer,
which will not be unreasonably withheld or delayed.  

(b)In addition to the defined terms in paragraph (a) above, the following terms
are defined elsewhere in this Agreement:  

 

 

 

Term

    

Section

Agreement

 

Preamble

Akerib

 

Preamble

Assets

 

Section 3.09(a)

Audited Financials

 

Section 3.06(a)(i)

Beneficial Enterprise

 

Section 3.13(m)

Buy-Back Notice

 

Section 2.12(a)

Buyer

 

Preamble

Claims

 

Section 6.08

Closing

 

Section 2.04

Closing Cash Consideration

 

Section 2.03

Company

 

Preamble

Company Registrations

 

Section 3.11(c)

Continuing Employee

 

Section 6.07(a)

Current Liability Policies

 

Section 3.22

Deferred Cash Consideration

 

Section 2.06(a)

Deferred Payment Dates

 

Section 2.06(a)

Discontinuation Notice

 

Section 2.12(a)

Earn-Out Consideration

 

Section 2.07(b)

Earn-Out Period

 

Section 2.07(b)

Earn-Out Provisions

 

Section 2.02

Employment Agreement

 

Recitals

Escrow Agent

 

Recitals

Escrow Agreement

 

Recitals

Financials

 

Section 3.06(a)(ii)

Holdback Amount

 

Section 2.05(a)(iii)

IP Contracts

 

Section 3.11(d)

Leshem

 

Preamble

Losses

 

Section 9.01(a)

Material Company Contract

 

Section 3.16(b)

11

--------------------------------------------------------------------------------

 

 

 

 

 

Term

    

Section

MGI

 

Section 3.01(b)

MikaMonu Revenues Certification

 

Section 2.08(a)

Milestone

 

Section 2.07(a)

Milestone Payment

 

Section 2.07(a)

Non-Competition Agreement

 

Recitals

OCS

 

Section 3.11(k)

Orda

 

Preamble

Outbound IP Contracts

 

Section 3.11(d)

Parent

 

Preamble

Parent Common Stock

 

Section 2.09(c)

Parent Indemnified Person

 

Section 9.01(a)

Parent SEC Reports

 

Section 5.07

Payee

 

Section 2.10(a)

Payor

 

Section 2.10(a)

Pre-Closing Tax Period

 

Section 10.02

Purchase Consideration

 

Section 2.02

Real Property

 

Section 3.10(a)

Real Property Leases

 

Section 3.10(a)

Reference Balance Sheet

 

Section 3.06(a)(ii)

Reference Balance Sheet Date

 

Section 3.06(a)(ii)

Revenue-Based Payments

 

Section 2.07(b)

SEC

 

Section 2.09(d)

Scheduled Intellectual Property Rights

 

Section 3.11(c)

Section 14 Arrangement

 

Section 3.20(a)

Shareholder Indemnified Person

 

Section 9.02(a)

Shareholders

 

Preamble

Shareholders’ Representative

 

Section 11.04(a)

Shares

 

Recitals

Straddle Period

 

Section 10.04

Tax Contest Claims

 

Section 10.06

Third Party Claim

 

Section 9.04(a)

Transfer Taxes

 

Section 10.01

VAT

 

Section 3.13(q)

Withholding Drop Date

 

Section 2.10(b)

 

Section 1.02.Certain Matters of Construction.

(a)The parties have participated jointly in the negotiation and drafting of this
Agreement.  In the event an ambiguity or question of intent or interpretation
arises, this Agreement shall be construed as if drafted jointly by the parties
and no presumption or burden of proof shall arise favoring or disfavoring any
party by virtue of the authorship of any of the provisions of this Agreement.

(b)Section and subsection headings are not to be considered part of this
Agreement, are included solely for convenience, are not intended to be full or
accurate



12

--------------------------------------------------------------------------------

 

 

descriptions of the content of the Sections or subsections of this Agreement and
shall not affect the construction hereof.

(c)Except as otherwise explicitly specified to the contrary herein, (i) the
words “hereof,” “herein,” “hereunder” and words of similar import shall refer to
this Agreement as a whole and not to any particular Section or subsection of
this Agreement and reference to a particular Section of this Agreement shall
include all subsections thereof, (ii) references to a Section or Exhibit means a
Section of or Exhibit to this Agreement, unless another agreement is specified,
(iii) definitions shall be equally applicable to both the singular and plural
forms of the terms defined, and references to the masculine, feminine or neuter
gender shall include each other gender, (iv) the word “including” means
including without limitation, (v) any reference to “$” or “dollars” means United
States dollars and (vi) references to a particular statute or regulation include
all rules and regulations thereunder and any successor statute, rule or
regulation, in each case as amended or otherwise modified from time to time.

(d)The parties intend that each representation, warranty and covenant contained
herein will have independent significance.  If any party has breached or
violated, or if there is an inaccuracy in, any representation, warranty or
covenant contained herein in any respect, the fact that there exists another
representation, warranty or covenant relating to the same subject matter
(regardless of the relative levels of specificity) which the party has not
breached or violated, or in respect of which there is not an inaccuracy, will
not detract from or mitigate the fact that the party has breached or violated,
or there is an inaccuracy in, the first representation, warranty or covenant.

(e)Unless the context clearly requires otherwise, when used herein “or” shall
not be exclusive (i.e., “or” shall mean “and/or”).

(f)Time is of the essence with regard to all dates and time periods set forth or
referred to in this Agreement.

(g)Where a provision of the Agreement states that the Company has “made
available” any document to Parent, that means that such document has been posted
to the Company’s electronic data room not later than two (2) Business Days prior
to the date of this Agreement. 

Article II
PURCHASE AND SALE OF SHARES; CLOSING.

Section 2.01.Purchase and Sale of Shares.  Upon the terms and subject to the
conditions set forth in this Agreement, at the Closing, each of the Shareholders
shall sell, transfer and deliver to Buyer, free and clear of all Encumbrances,
and Buyer shall purchase from each of the Shareholders, all of the outstanding
Shares held by such Shareholders.

Section 2.02.Purchase Consideration.  The aggregate consideration for the
purchase of the Shares hereunder (the “Purchase Consideration”) shall consist
of:  (i) the Closing Cash Consideration calculated pursuant to Section 2.03,
(ii) the Deferred Cash Consideration to the extent that it becomes payable to
the Shareholders pursuant to Section 2.06, (iii) any portion of the Indemnity
Escrow Amount that becomes payable to the Shareholders pursuant to this

13

--------------------------------------------------------------------------------

 

 

Agreement and the Escrow Agreement and (iv) the Earn-Out Consideration to the
extent that it becomes payable to the Shareholders pursuant to Sections 2.07,
 2.08 and 2.09 (the “Earn-Out Provisions”). 

Section 2.03.Closing Cash Consideration.  At the Closing, Buyer shall deliver to
the Shareholders cash in an aggregate amount determined as follows (the “Closing
Cash Consideration”): 

(a)$4,964,000 U.S. dollars;

(b)less the amount of any Shareholder Transaction Expenses not otherwise paid by
the Shareholders or reimbursed by the Shareholders to the Company prior to the
Closing Date; and

(c)less the Indemnity Escrow Amount. 

Section 2.04.The Closing.  The purchase and sale of the Shares (the “Closing”)
shall take place on the date hereof at the offices of DLA Piper LLP (US),
2000 University Avenue, East Palo Alto, CA 94303, immediately after the
execution and delivery of this Agreement, subject to the satisfaction or waiver
of each of the conditions set forth in Articles VII and VIII hereof (other than
those conditions which can be satisfied only at the Closing, but subject to the
satisfaction or waiver of such conditions at Closing), or at such other time and
place as may be agreed to by the parties hereto (with the Shareholders’
Representative acting for all the Shareholders).  The Closing shall be deemed to
be effective for purposes of this Agreement as of 12:01 A.M. Pacific Time on the
Closing Date.  Notwithstanding the foregoing, the parties shall endeavor in good
faith to effectuate the Closing simultaneously in different locations in order
to avoid the travel and additional expense of requiring all parties to be
simultaneously located in the same place.  In furtherance thereof, the parties
shall deliver, in escrow to their respective counsel and other appropriate
parties, executed versions of all assignments, instructions, documents,
certificates, wire transfer instructions, escrow instructions and other matters
and things necessary to effect the Closing in such manner. 

Section 2.05.Closing Deliveries and Payments.

(a)Buyer’s Closing Deliveries and Payments.  Upon the terms and subject to the
conditions set forth in this Agreement, Buyer shall deliver or cause to be
delivered at the Closing the following: 

(i)to the Shareholders, an aggregate amount in cash equal to the Closing Cash
Consideration, with each Shareholder receiving, by wire transfer of immediately
available funds to an account of such Shareholder designated in writing by the
Shareholders’ Representative to Parent not less than two (2) Business Days prior
to the Closing Date, an amount in cash equal to such Shareholders’ Pro Rata
Percentage of the Closing Cash Consideration;

(ii)to the Escrow Agent, an amount of cash equal to the Indemnity Escrow Amount;
and



14

--------------------------------------------------------------------------------

 

 

(iii)to the Escrow Agent, cash in the amount of $2,500,000 (the “Holdback
Amount”). 

(b)Shareholders’ Closing Deliveries.  Upon the terms and subject to the
conditions set forth in this Agreement, each Shareholder shall deliver or cause
to be delivered to Buyer at the Closing certificates representing all Shares to
be sold by such Shareholder hereunder, duly endorsed (or accompanied by duly
executed transfer powers) and in proper form for transfer to Buyer, and with all
required tax transfer stamps attached. 

Section 2.06.Deferred Cash Consideration. 

(a)Buyer will pay to the Shareholders, as additional consideration for the
purchase of the Shares, cash in an aggregate amount up to the Holdback Amount. 
The Holdback Amount shall be held in escrow under the Escrow Agreement and
released by the Escrow Agent to the Shareholders in installments (collectively,
the “Deferred Cash Consideration”) on the following dates (the “Deferred Payment
Dates”), provided that, on each Deferred Payment Date, Akerib has been
continually employed by Parent or a Subsidiary of Parent from the Closing Date
through such Deferred Payment Date:

 

 

 

 

 

Deferred Payment Date

    

Deferred Cash
Consideration

 

November 23, 2017

 

$


750,000 

 

November 23, 2018

 

$


750,000 

 

November 23, 2019

 

$


1,000,000 

 

 

(b)Any portion of the Holdback Amount that remains in escrow shall be released
by the Escrow Agent to the Shareholders within thirty (30) Business Days
following: 

(i)a determination by Parent, or any Person that acquires control of Parent or
the MikaMonu Business Unit through a Change of Control Transaction following the
Closing Date, to discontinue development of the MikaMonu Technology and the
MikaMonu IP (for the avoidance of doubt, a lack of activity over a three (3)
month period shall be deemed to be a determination to discontinue the
development of the MikaMonu Technology and the MikaMonu IP for purposes of this
Section 2.06(b)(i)), in which case Parent or such other Person shall provide
written notice of such determination to the Shareholder’s Representative within
ten (10) Business Days following such determination;  

(ii)the termination by Parent or a Subsidiary of Parent of Akerib’s employment
other than for “Cause,” as defined in the Employment Agreement;

(iii)the termination by Akerib of Akerib’s employment with Parent or a
Subsidiary of Parent for “Good Reason,” as defined in the Employment Agreement;
or

(iv)the termination of Akerib’s employment with Parent or a Subsidiary of Parent
due to his death.  



15

--------------------------------------------------------------------------------

 

 

(c)Any portion of the Holdback Amount that becomes payable pursuant to
Sections 2.06(a) or 2.06(b) shall be paid to each Shareholder, in accordance
with such Shareholders’ Pro Rata Percentage, by wire transfer of immediately
available funds to an account of such Shareholder designated in writing by the
Shareholders’ Representative to Parent and the Escrow Agent. 

(d)The parties intend that the Deferred Cash Consideration payable from the
Holdback Amount shall be a part of the aggregate consideration payable to the
Shareholders for their Shares under this Agreement and that it shall not
constitute taxable compensation or deemed taxable compensation for any services
rendered or to be rendered at any time by any of the Shareholders.  Each of the
parties shall prepare and file all Tax Returns consistent with such treatment,
unless otherwise required by the ITA or any applicable Legal Requirement, as
determined in good faith by Parent or Buyer. 

Section 2.07.Earn-Out Consideration. 

(a)Buyer will pay to the Shareholders, as additional consideration for the
purchase of the Shares, the following aggregate amounts (each a “Milestone
Payment”) subject to the achievement of the following milestones (each a
“Milestone”) by the applicable completion date: 

 

 

 

 

 

 

 

 

    

Milestone

    

Milestone

 

Milestone

 

Completion Date

 

Payment

 

Tape-out of the Initial MikaMonu Product

 

December 31, 2017

 

$


750,000 

 

First $5,000,000 of MikaMonu Revenues

 

January 1, 2021

 

$


2,750,000 

 

Next $10,000,000 of MikaMonu Revenues

 

January 1, 2022

 

$


4,000,000 

 

 

(b)In addition, Buyer will pay to the Shareholders five percent (5%) of MikaMonu
Revenues in excess of $15,000,000 recognized between the Closing Date and
December 31, 2025 (the “Earn-Out Period”) up to a maximum total of $30,000,000
(collectively, the “Revenue-Based Payments” and, together with the Milestone
Payments, the “Earn-Out Consideration”), up to maximum total Earn-Out
Consideration of $37,500,000. 

Section 2.08.Determination of MikaMonu Revenues.

(a)MikaMonu Revenues, and the amount of any Milestone Payment or Revenue-Based
Payment payable on the basis of such MikaMonu Revenues, shall be calculated by
Parent for each fiscal quarter of Parent, beginning with the first fiscal
quarter following the Closing in which MikaMonu Revenues are recognized and
ending with the fiscal quarter ending December 31, 2025, and certified by
Parent’s Chief Financial Officer (each a “MikaMonu Revenues
Certification”).  The MikaMonu Revenues Certification for each such fiscal
quarter shall be delivered by Parent to the Shareholders’ Representative as soon
as practicable after the end of such fiscal quarter and in no event more than
twenty (20) Business Days thereafter. 

(b)The Shareholders’ Representative shall have twenty (20) Business Days
(excluding Fridays and Jewish holidays) after receipt of any MikaMonu Revenues
Certification



16

--------------------------------------------------------------------------------

 

 

in which to give Parent written notice of any objection to the calculation of
MikaMonu Revenues set forth in such MikaMonu Revenues Certification or the
computation of the amount of the related Milestone Payment or Revenue-Based
Payment.  If the Shareholders’ Representative does not timely object to any
MikaMonu Revenues Certification, such MikaMonu Revenues Certification shall be
deemed final and binding on all parties for all purposes of this Agreement
except for changes based on computational errors or fraud which, in either case,
are brought to Parent’s attention promptly after their identification.  

(c)Upon the request of the Shareholders’ Representative, Parent shall allow the
Shareholders’ Representative and her accountants access to Parent’s books and
records relating to the calculation of MikaMonu Revenues for the limited purpose
of reviewing such calculation, provided that the Shareholders’ Representative
and her accountants have entered into confidentiality agreements reasonably
acceptable to Parent.  All expenses incurred by the Shareholders’ Representative
in performing any such review shall be borne by the Shareholders, unless such
review discloses an error of five percent (5%) or more in the calculation of
MikaMonu Revenues, in which case Parent shall reimburse the Shareholders for
such expenses. 

(d)If the Shareholders’ Representative timely objects to the calculation of
MikaMonu Revenues set forth in any MikaMonu Revenues Certification, Parent and
the Shareholders’ Representative shall promptly meet and attempt in good faith
to reach a resolution of such disagreement.  Any dispute with respect to the
amount of MikaMonu Revenues (or the amount of the related Milestone Payment or
Revenue-Based Payment) which is not resolved by Parent and the Shareholders’
Representative and their respective accountants within thirty (30) Business Days
after delivery of notice of the dispute by the Shareholders’ Representative
shall, upon written request by either Parent or the Shareholders’ Representative
delivered to the other party, be submitted for final resolution to an
independent certified public accounting firm of national reputation selected
jointly by Parent’s independent certified public accountants and an independent
certified public accounting firm designated by the Shareholders’
Representative.  Each party shall, within ten (10) Business Days after
submission of such dispute, deliver to such accounting firm the information such
party wishes to have considered by such firm in making its determination.  Each
party shall promptly provide to such accounting firm any additional information
relevant to the resolution of such dispute as such firm shall request.  Such
accounting firm shall present its determination and resolution of any dispute
within thirty (30) Business Days after submission of such dispute to the
firm.  The determination and resolution by such accounting firm shall be binding
and conclusive among the parties.  The fees of such accounting firm shall be
borne by the party or parties whose position in the dispute with respect to the
calculation of MikaMonu Revenues is furthest from the final determination of the
amount of MikaMonu Revenues by such accounting firm. 

Section 2.09.Payment of Earn-Out Consideration.

(a)The Milestone Payment that becomes payable based on the tape-out of the
Initial MikaMonu Product shall be paid within thirty (30) Business Days
following the successful completion of such tape-out, as certified by the Chief
Executive Officer of Parent. 

(b)Any Milestone Payment or Revenue-Based Payment that becomes payable based on
MikaMonu Revenues shall be paid on the earliest of (i) one (1) Business Day
following



17

--------------------------------------------------------------------------------

 

 

the expiration of the period for objection to the applicable MikaMonu Revenues
Certification specified in Section 2.08(b), (ii) an earlier date agreed upon by
Parent and the Shareholders’ Representative following delivery of the applicable
MikaMonu Revenues Certification or (iii) five (5) Business Days following the
resolution of a dispute regarding the amount of such payment pursuant to
Section 2.08(d). 

(c)Any Earn-Out Consideration that becomes payable pursuant to this
Sections 2.09 shall be paid to each Shareholder, in accordance with such
Shareholder’s Pro Rata Percentage.  Each such payment shall be made, at Parent’s
election (i) in cash, by wire transfer of immediately available funds to an
account of such Shareholder designated by the Shareholders’ Representative to
Parent, (ii) by delivery to the Shareholders of shares of common stock of Parent
(“Parent Common Stock”) or (iii) by a combination of such cash and shares of
Parent Common Stock.  For purposes of any such payment made, in whole or in
part, in shares of Parent Common Stock, the value of such shares shall be the
average closing sales price of the Parent Common Stock on the Nasdaq Global
Market for the five (5) trading days ending on the last trading day before such
payment. 

(d)Parent hereby represents and warrants that any Parent Common Stock issued to
the Shareholders pursuant to Section 2.09(c) shall be issued pursuant to a
registration statement filed with the U.S. Securities and Exchange Commission
(the “SEC”) which is effective at the time of such issuance, or in a transaction
exempt from such registration, and shall be fully and immediately tradeable and
shall not be subject to any contractual “lock-up” period or similar restriction
on trading; provided,  however, that (i) if a Shareholder is an employee of
Parent or a Subsidiary of Parent, he or she will be subject to Parent’s insider
trading policy, as in effect from time to time and (ii) if a  Shareholder is
deemed to be an “affiliate” or “executive officer” of Parent under U.S. federal
securities laws, he or she will be subject to federal securities laws and
regulations applicable to the sale of securities by such Persons.    

Section 2.10.Withholding Rights.

(a)Each of Parent, Buyer and the Escrow Agent (each, a “Payor”), shall be
entitled to deduct and withhold (or cause to be deducted or withheld) from any
consideration (including, without limitation, the Closing Cash Consideration,
the Holdback Amount, the Earn-Out Consideration and distributions of the
Indemnity Escrow Amount)  payable or otherwise deliverable pursuant to this
Agreement or the Escrow Agreement to any Shareholder (each, a “Payee”), such
amounts as Parent or Buyer shall reasonably determine that it is required to
deduct and withhold with respect to the making of such payment under the Code,
any provision of U.S. state or local Tax laws, the Ordinance,  any provision of
foreign Tax law or any other Legal Requirement;  provided,  however, that if any
Payee provides the Payor with a Valid Tax Certificate, including any Valid Tax
Certificate provided at Closing, the withholding (if any) of any amounts from
the consideration payable to such Payee hereunder, and the payment of the
consideration or any portion thereof, shall be made in accordance with the
provisions of such Valid Tax Certificate.  To the extent that amounts are so
withheld,  such withheld amounts shall be treated for all purposes of this
Agreement and the Escrow Agreement as having been paid to the Payee in respect
of which such deduction and withholding was made by the Payor.  To the extent a
Tax is withheld by a Payor, the withheld amount shall be timely remitted to the
ITA, and the Buyer shall timely furnish the respective Payee with a document
evidencing such

18

--------------------------------------------------------------------------------

 

 

withholding.  The Payor shall advise each Payee within five (5) Business Days
from the date on which a certificate/ruling concerning tax withholding is
presented to Buyer by such Person, whether such ruling/certificate constitutes a
Valid Tax Certificate.  

(b)Notwithstanding the provisions of Section 2.10(a), any Payee shall be
entitled to request in writing from the Payor, at least five (5) Business Days
before any such payment is made, that with respect to Israeli Taxes any
consideration payable or otherwise delivered pursuant to this Agreement and the
Escrow Agreement to such Payee shall be retained by the Payor for a period of up
to one-hundred eighty (180) days from Closing (the “Withholding Drop Date”)
(during which time such Payee may obtain a Valid Tax Certificate).  If a Payee
delivers a Valid Tax Certificate to the Payor no later than five (5) Business
Days prior to the Withholding Drop Date, the deduction and withholding of any
Israeli Taxes shall be made only in accordance with the provisions of such Valid
Tax Certificate and the balance of the payment that is not withheld shall be
paid to such Payee.  If any Payee (i) does not provide the Payor with a Valid
Tax Certificate by no later than five (5) Business Days before the Withholding
Drop Date or (ii) submits a written request with the Payor to release his
portion of the consideration payable or otherwise delivered pursuant to this
Agreement and the Escrow Agreement prior to the Withholding Drop Date and fails
to submit a Valid Tax Certificate at or before such time, then the amount to be
withheld from such Payee’s portion of the consideration otherwise payable
pursuant to this Agreement or the Escrow Agreement shall be calculated according
to the applicable withholding rate as determined in good faith by Buyer, which
amount shall be increased, to the extent applicable, by the interest plus
linkage differences as defined in Section 159A of the Ordinance for the time
period between the fifteenth (15th) calendar day of the month following the
Closing Date, and delivered to the applicable tax authority by the Payor, who
shall pay to such Payee the balance of the payment due to such Payee that is not
so withheld at the time the relevant payment is made, and calculated in NIS
based on a dollars-to-NIS exchange rate not lower than the effective exchange
rate at the Closing Date.  

(c)In the event that the Payor receives a written demand from the ITA to
withhold any amount out of the amount held by Buyer and transfer it to the ITA,
the Payor (i) shall notify the applicable Payee of such matter promptly after
receipt of such demand, and provide such Payee with reasonable time (but in no
event less than thirty (30) days unless otherwise required by the ITA or any
applicable Legal Requirements, as determined in good faith by the Payor) to
attempt to delay such requirement or extend the period for complying with such
requirement as evidenced by a written certificate, ruling or confirmation from
the ITA and (ii) to the extent that any such certificate, ruling or confirmation
is not timely provided by such Payee to the Payor, transfer to the ITA any
amount so demanded, including any interest, indexation and fines required by the
ITA in respect thereof, and such amounts shall be treated for all purposes of
this Agreement as having been delivered and paid to the applicable Payee.

(d)Any withholding made in NIS with respect to payments made hereunder in
dollars shall be calculated based on a conversion rate not lower than applicable
rate on the Closing Date and in such manner as the Payor determines in good
faith to be in compliance with the applicable Legal Requirements, and any
commercially reasonable currency conversion commissions will be borne by the
applicable Payee and deducted from payments to be made to such Payee. 



19

--------------------------------------------------------------------------------

 

 

Section 2.11.Operation of the MikaMonu Business Unit.

(a)Basic Principles.  It is the present intention of Parent and the
Shareholders, following the Closing, to actively develop the Business, as
conducted and proposed to be conducted by the MikaMonu Business Unit, to the
mutual advantage of Parent, MikaMonu and Parent’s other stockholders.  The
parties acknowledge, however, that the industry in which Parent operates is
characterized by rapidly changing technologies, evolving industry standards,
frequent new product introductions and short product life cycles and that Parent
must be able to react, on a timely and cost-effective basis, to meet changing
customer requirements.  Accordingly, except as expressly provided herein, the
operations of the MikaMonu Business Unit, like all of Parent’s other business
units, shall at all times be subject to the management control of
Parent.  Without limiting the generality of the foregoing, Parent shall not be
required, by virtue of the Earn-Out Provisions or otherwise, to:  (i) operate
the MikaMonu Business Unit or any component thereof in a manner consistent with
the manner in which the Company operated the Business prior to the Closing;
(ii) seek to maximize MikaMonu Revenues or accelerate the development of
MikaMonu Products where to do so, in the sole opinion of Parent management,
would have an adverse effect on Parent’s overall operating results or prospects;
or (iii) devote more resources to the development, manufacture, sale or
licensing of MikaMonu Products than, in the sole opinion of Parent management,
is prudent in the context of Parent’s overall business operations.  Each of the
Shareholder acknowledges that neither Parent, Buyer nor any of their Affiliates
owes any fiduciary duty or any other implied duty to the Shareholders by virtue
of the Earn-Out Provisions or otherwise. 

(b)General Operations.  During the Earn-Out Period:

(i)Parent will maintain the MikaMonu Business Unit as a separate business unit
of Parent or a Subsidiary of Parent (although Parent shall not be required to
maintain the Company as a separate legal entity). 

(ii)Parent will establish and maintain appropriate systems and controls for the
purpose of accurately tracking and recording MikaMonu Revenues. 

(iii)The MikaMonu Business Unit will be operated, in all material respects,
pursuant to the same policies and procedures, including financial and budgetary
procedures, as are applicable to Parent’s other divisions and business units and
shall be accorded no special status or priority by virtue of the Earn-Out
Provisions or otherwise. 

(iv)Employees of the MikaMonu Business Unit will be subject to standard Parent
policies and procedures. 

(v)Akerib shall initially serve as a Vice President of Parent and a Vice
President of the MikaMonu Business Unit in accordance with the Employment
Agreement.  Neither the Earn-Out Provisions nor any other provision of this
Agreement shall modify the terms of the Employment Agreement or limit in any
manner the rights of either Parent or Akerib as set forth therein, including,
without limitation, their respective rights thereunder to terminate Akerib’s
employment. 



20

--------------------------------------------------------------------------------

 

 

(vi)Parent will consult with Akerib, so long as he serves as an officer of the
MikaMonu Business Unit, and elicit his views, to the extent reasonably
practicable, before making strategic changes materially affecting the operations
of the MikaMonu Business Unit or which could reasonably be expected to have a
material adverse effect on MikaMonu Revenues during the Earn-Out Period. 

(c)In the event of a Change of Control Transaction involving Parent or the
MikaMonu Business Unit, the successor shall be obligated to comply with the
provisions of this Section 2.11,  mutatis mutandis, and the defined terms
MikaMonu Business Unit, MikaMonu IP, MikaMonu Products, MikaMonu Revenues and
MikaMonu Technology shall be deemed to also include and apply to the successor
mutatis mutandis. 

Section 2.12.Buy-Back Option.

(a)Without derogating from the provisions of Section 2.11, in the event that
Parent (or its successor in the event of a Change in Control Transaction)
determines to discontinue development of the MikaMonu Technology and/or the
MikaMonu IP prior to the recognition of any MikaMonu Revenues, Parent shall
deliver written notice to the Shareholders’ Representative of such determination
(the “Discontinuation Notice”).  In such event, the Shareholders may, by written
notice delivered by the Shareholders’ Representative to Parent not more than
thirty (30) days following delivery of the Discontinuation Notice (the “Buy-Back
Notice”), elect to purchase from Parent, and/or any Subsidiary of Parent then
operating the MikaMonu Business Unit, all of the MikaMonu Technology and/or the
MikaMonu IP. 

(b)In the event of such an election, Parent and the Shareholders’ Representative
shall promptly meet and attempt in good faith to agree upon the fair value of
the MikaMonu Technology and/or MikaMonu IP.  In the event that the parties are
unable to agree on such fair value within thirty (30) days following delivery of
the Buy-Back Notice, the fair value of the MikaMonu Technology and/or MikaMonu
IP shall be determined by an independent appraisal firm agreed upon by Parent
and the Shareholders’ Representative.  Each party shall, within ten (10)
Business Days after the selection of such appraisal firm, deliver to such firm
the information such party wishes to have considered by such firm in making its
determination.  Each party shall promptly provide to such appraisal firm any
additional information relevant to the valuation determination as such firm
shall request.  Such appraisal firm shall present its valuation determination
within thirty (30) Business Days after submission of such dispute to the
firm.  Parent and the Shareholders agree that the valuation determination by
such appraisal firm shall be binding and conclusive among the parties.  The fees
of such appraisal firm shall be borne by the party or parties whose last
proposed valuation submitted to the other party or parties prior to the
selection of the appraisal firm is furthest from the final determination of the
fair value of the MikaMonu Technology and/or MikaMonu  IP by such firm. 

(c)The closing of the purchase and sale of the MikaMonu Technology and/or the
MikaMonu IP shall take place at a time and place specified by Parent not later
than thirty (30) Business Days following the determination of the fair value of
the MikaMonu Technology and/or the MikaMonu IP pursuant to Section 2.12(b).  At
such closing, the Shareholders shall deliver to Parent cash, subject to any
applicable withholding requirements, in the amount of such fair value against
delivery of the MikaMonu Technology and/or the MikaMonu IP together with

21

--------------------------------------------------------------------------------

 

 

customary documents of transfer and assignment reasonably satisfactory to the
Shareholders’ Representative. 

(d)In the event that the Shareholders purchase the MikaMonu Technology and/or
the MikaMonu IP pursuant to this Section 2.12, Buyer and Parent shall retain a
non-exclusive royalty-free license to use the MikaMonu Technology and/or
MikaMonu IP so purchased to manufacture, sell or otherwise distribute MikaMonu
Products that have been developed, or for which development is substantially
complete, on the date of the Discontinuation Notice;  provided that such license
shall not terminate or otherwise change the Shareholders’ rights to receive
further Deferred Cash Consideration and Earn-Out Consideration to the extent it
becomes payable hereunder. 

(e)In the event that the Shareholders purchase the MikaMonu Technology and/or
the MikaMonu IP pursuant to this Section 2.l2, the Shareholders shall be
relieved of (i) all contractual obligations prohibiting them from competing with
the Company, Parent or any Subsidiary of Parent, including Akerib’s obligations
under Sections 2 and 3 of the Non-Competition Agreement, and (ii) any invention
assignment and confidentiality obligations with respect to the MikaMonu
Technology and/or the MikaMonu IP that they are purchasing. 

Article III
REPRESENTATIONS AND WARRANTIES OF THE COMPANY.

In order to induce Parent and Buyer to enter into and perform this Agreement and
to consummate the Contemplated Transactions, the Company hereby represents and
warrants to Parent and Buyer as follows as of the date of this Agreement and as
of the Closing Date:

Section 3.01.Organization; Subsidiaries.   

(a)The Company is a corporation duly organized, validly existing and in good
standing under the laws of the State of Israel and has full corporate power and
authority to own, lease and operate its properties and to carry on the Business
as it is now being conducted. The Company is duly qualified or licensed as a
foreign corporation to do business, and is in good standing, in any jurisdiction
in which it is required to so qualify.  The Company has delivered to Buyer
accurate and complete copies of the Organizational Documents of the Company.

(b)MikaMonu Group, Inc. (“MGI”)  is a corporation duly organized, validly
existing and in good standing under the laws of the State of Delaware,
U.S.A.  MGI has never owned any property or assets, has never had any employees,
has no Contractual Obligations, has no Liabilities, and has conducted no
business whatsoever in any jurisdiction.  The Company has delivered or made
available to Parent accurate and complete copies of the Organizational Documents
of MGI.

(c)The Company does not now have, and since its inception has not had, any
Subsidiaries except MGI. 



22

--------------------------------------------------------------------------------

 

 

Section 3.02.Power and Authorization.

(a)Contemplated Transactions.  The Company has all requisite power and authority
necessary for the execution, delivery and performance by it of this Agreement
and each Ancillary Agreement to which it is or will be a party.  The execution,
delivery and performance by the Company of this Agreement and each such
Ancillary Agreement to which it is or will be a party have been duly authorized,
by all necessary action on the part of the Board of Directors and the
Shareholders.  This Agreement and each Ancillary Agreement to which the Company
is, or will be at Closing, a party (i) have been (or, in the case of Ancillary
Agreements to be entered into at Closing, will be when executed and delivered)
duly executed and delivered by the Company and (ii) is (or in the case of
Ancillary Agreements to be entered into at the Closing, will be when executed
and delivered) a legal, valid and binding obligation of the Company, enforceable
against the Company in accordance with its terms.

(b)Conduct of Business.  The Company has all requisite power and authority
necessary to own, lease, operate and use its Assets and carry on the Business.

Section 3.03.Authorization of Governmental Authorities.  Except as disclosed in
Section 3.03 of the Company Disclosure Schedule, no action by (including any
authorization by or consent or approval of), or in respect of, or filing with,
any Governmental Authority is required by or on behalf of the Company or in
respect of the Company, the Business or any Assets of the Company for, or in
connection with, (a) the valid and lawful authorization, execution, delivery and
performance by the Company of this Agreement or any Ancillary Agreement to which
it is, or will be at Closing, a party or (b) the consummation of the
Contemplated Transactions.

Section 3.04.Noncontravention.  Except as disclosed in Section 3.04 of the
Company Disclosure Schedule, none of the authorization, execution, delivery or
performance by the Company of this Agreement or any Ancillary Agreement to which
it is, or will be at Closing, a party, nor the consummation of the Contemplated
Transactions, will:

(a)assuming the taking of each action by (including the obtaining of each
necessary authorization, consent or approval), or in respect of, and the making
of all necessary filings with, Governmental Authorities, in each case, as
disclosed in Section 3.03 of the Company Disclosure Schedule, conflict with or
result in a breach or violation of, or constitute a default (or an event which,
with notice or lapse of time or both, would constitute a default) under, any
Legal Requirement applicable to the Company, the Business or any Assets of the
Company; or

(b)conflict with or result in a breach or violation of, or constitute a default
(or an event which, with notice or lapse of time or both, would constitute a
default) under, or result in termination of, or accelerate the performance
required by, or result in a right of termination or acceleration under, or
require any action by (including any authorization, consent or approval) or
notice to any Person, or require any offer to purchase or prepayment of any
Liability under, or result in the creation of any Encumbrance upon or forfeiture
of any of the rights, properties or assets of the Company under, any of the
terms, conditions or provisions of (i) any Permit applicable to or otherwise
affecting the Company, the Business or any Assets of the Company,



23

--------------------------------------------------------------------------------

 

 

(ii) any Contractual Obligation to which the Company is a party or by which it
is bound, or (iii) the Organizational Documents of the Company.

Section 3.05.Capitalization of the Company.

(a)Authorized and Outstanding Equity Interests.  The entire authorized capital
stock (or, where applicable, other Equity Interests) of the Company and MGI are
as set forth in Section 3.05(a) of the Company Disclosure Schedule.  All of the
outstanding Equity Interests of the Company are held of record and beneficially
owned by the Persons in the respective amounts set forth in Section 3.05(a) of
the Company Disclosure Schedule.  Except as set forth in Section 3.05(a) of the
Company Disclosure Schedule, neither the Company nor MGI has issued or agreed to
issue any Equity Interests and neither holds shares of its capital stock (or
other Equity Interests) in its treasury.  The Company has delivered or made
available to Parent accurate and complete copies of the stock ledger (or
equivalent records) of the Company and MGI, which records reflect all issuances,
transfers, repurchases and cancellations of shares of capital stock (or other
Equity Interests) of the Company and MGI.  The Company is the record and
beneficial owner of all of the Equity Interests of MGI.  All of the outstanding
shares of capital stock (or, where applicable, other Equity Interests) of the
Company and MGI have been duly authorized, validly issued and are fully paid and
non-assessable.  Neither the Company nor MGI has violated any Israeli, United
States federal or state securities laws, any other similar Legal Requirement or
any preemptive or other similar rights of any Person in connection with the
issuance, repurchase or redemption of any of its Equity Interests.

(b)Encumbrances on Equity Interests, etc.  (i) There are no preemptive rights or
other similar rights in respect of any Equity Interests in the Company or MGI,
(ii) there are no Encumbrances on, or other Contractual Obligations relating to,
the ownership, transfer or voting of any Equity Interests in the Company or MGI,
or otherwise affecting the rights of any holder of the Equity Interests in the
Company or MGI, (iii) except for the Contemplated Transactions, there is no
Contractual Obligation, or provision in the Organizational Documents of the
Company or MGI which obligates the Company or MGI to purchase, redeem or
otherwise acquire, or make any payment (including any dividend or distribution)
in respect of, any Equity Interest in the Company or MGI and (iv) there are no
existing rights under any Contractual Obligations with respect to registration
of any Equity Interests in the Company or MGI under Israeli or United States
federal securities laws. 

Section 3.06.Financial Matters.

(a)Financial Statements.  Section 3.06 of the Company Disclosure Schedule
contains copies of each of the following:

(i)the audited consolidated balance sheet of the Company as of December 31, 2014
and the related consolidated statements of income and changes in shareholders’
equity for the two years then ended, accompanied by the independent auditors’
report of Erlichman & Co. Certified Public Accountants (Isr.), the Company’s
auditors (the “Audited Financials”); and



24

--------------------------------------------------------------------------------

 

 

(ii)the unaudited consolidated balance sheet of the Company as of September 30,
2015 (the “Reference Balance Sheet” and the date thereof, the “Reference Balance
Sheet Date”), and the related unaudited consolidated statements of income and
changes in shareholders’ equity for the nine (9) months then ended (collectively
with the Audited Financials, the “Financials”).

(b)Compliance with Israeli GAAP, etc.    The Financials (including the notes
thereto) (i) were prepared in accordance with the books and records of the
Company, (ii) have been prepared in accordance with Israeli GAAP, consistently
applied (in the case of the Financials described in clause (a)(ii) above,
subject to normal year-end adjustments, the effect of which will not,
individually or in the aggregate, be materially adverse) and (iii) fairly
present the consolidated financial position of the Company as of the respective
dates thereof and the consolidated results of the operations of the Company and
changes in its shareholders’ equity for the respective periods covered thereby.

(c)Absence of Undisclosed Liabilities.  The Company does not have any material
Liabilities except for (i) Liabilities set forth on the face of the Reference
Balance Sheet and (ii) Liabilities incurred in the Ordinary Course of Business
since the Reference Balance Sheet Date (none of which results from, arises out
of, or relates to any breach or violation of, or default under, a Contractual
Obligation or Legal Requirement).

(d)Accounts Receivable.  All accounts and notes receivable reflected on the
Reference Balance Sheet and all accounts and notes receivable arising subsequent
to the Reference Balance Sheet Date and prior to the Closing Date have arisen or
will arise in the Ordinary Course of Business of the Company, represent or will
represent legal, valid, binding and enforceable obligations owed to the Company
and, subject only to consistently recorded reserves for bad debts set forth on
the Reference Balance Sheet have been, or will be, collected or are, or will be,
collectible in the aggregate recorded amounts thereof in accordance with their
terms and, to the Company’s Knowledge, will not be subject to any contests,
claims, counterclaims or setoffs.

(e)Inventory.  The Company holds no inventory. 

(f)Banking Facilities.  Section 3.06(f) of the Company Disclosure Schedule sets
forth an accurate and complete list as of the date of this Agreement of (i) each
bank, savings and loan or similar financial institution with which the Company
has an account or safety deposit box or other similar arrangement, and any
numbers or other identifying codes of such accounts, safety deposit boxes or
such other arrangements maintained by the Company thereat, and (ii) the names of
all Persons authorized to draw on any such account or to have access to any such
safety deposit box facility or such other arrangement.

Section 3.07.Absence of Certain Developments.  From December 31, 2014, through
the date of this Agreement, (a) no event, change, fact, condition or
circumstance has occurred or arisen that has had, or would reasonably be
expected to have, a Material Adverse Effect, and (b) the Business has been
conducted in all material respects in the Ordinary Course of Business of the
Company and (c) the Company has suffered no loss, damage, destruction or eminent



25

--------------------------------------------------------------------------------

 

 

domain taking, whether or not covered by insurance, with respect to any of its
material Assets or the Business.

Section 3.08.Debt; Guarantees.  The Company has no Liabilities in respect of
Debt or any Guarantee of any Debt or other Liability of any Person other than
Liabilities incurred on behalf of the Shareholders in respect of Shareholder
Transaction Expenses which either (i) are reimbursable to the Company by the
Shareholders or (ii) will result in a reduction of the Closing Cash
Consideration pursuant to Section 2.03(b). 

Section 3.09.Assets.

(a)Ownership of Assets.  The Company has good and marketable title to, or, in
the case of property held under a lease or other Contractual Obligation, a sole
and exclusive, Enforceable leasehold interest in, or adequate rights to use, all
of its properties, rights and assets, whether real or personal and whether
tangible or intangible, including all assets reflected in the Reference Balance
Sheet or acquired after the Reference Balance Sheet Date, except for such assets
that have been sold or otherwise disposed of since the Reference Balance Sheet
Date in the Ordinary Course of Business (collectively, the “Assets”).  None of
the Assets is subject to any Encumbrance other than a Permitted Encumbrance.

(b)Sufficiency of Assets.  The Assets comprise all of the assets, properties and
rights of every type and description, whether real or personal, tangible or
intangible, that are  currently being used in the conduct of the Business.  

(c)Condition of Tangible Assets.  All of the furniture, fixtures and equipment
included in the Assets and all of the other tangible personal property included
in the Assets (i) are in all material respects adequate and suitable for their
present uses, (ii) are in good working order, operating condition and state of
repair (ordinary wear and tear excepted), and (iii) have been maintained in all
material respects in accordance with normal industry practice.

(d)Investments.  The Company (i) does not directly or indirectly, own or control
any Equity Interest in any Person that is not a Subsidiary of the Company and
(ii) is not subject to any obligation to make any investment (in the form of a
loan, capital contribution or otherwise) in any Person.

Section 3.10.Real Property.

(a)The Company does not own, and since its inception has never owned, any real
property.  Section 3.10(a) of the Company Disclosure Schedule sets forth a list
of the addresses of all real property leased or subleased by, or for which a
right to use or occupy has been granted to, the Company (the “Real Property”). 
Section 3.10(a) of the Company Disclosure Schedule identifies with respect to
each parcel of Real Property, each written or oral lease, sublease or other
Contractual Obligation or arrangement (written or oral) under which such Real
Property is occupied or used, including the date of and legal name of each of
the parties to such lease, sublease or other Contractual Obligation or
arrangement, and each amendment, modification or supplement thereto (the “Real
Property Leases”).



26

--------------------------------------------------------------------------------

 

 

(b)There are no written or oral leases, subleases, licenses, concessions,
occupancy agreements or other Contractual Obligations or arrangements granting
to any other Person the right of use or occupancy of any of the Real Property,
and there is no Person other than the Company in possession of any of the Real
Property. 

(c)The Company has delivered or made available to Parent accurate and complete
copies of any written Real Property Leases and accurate and complete
descriptions of any oral Real Property Leases, in each case as amended or
otherwise modified and in effect, together with extension notices and other
material correspondence, notices or memoranda of lease, estoppel certificates
and subordination, non-disturbance and attornment agreements related thereto.

(d)No eminent domain or condemnation Action is pending or, to the Company’s
Knowledge, threatened, that would preclude or materially impair the use of any
Real Property.  The current use of the Real Property by the Company does not
violate any Legal Requirement or restrictive covenant of record.

Section 3.11.Intellectual Property.

(a)Company IP.  The Company (i) exclusively owns the entire right, title and
interest in and to all Owned Intellectual Property Rights free and clear of all
Encumbrances (other than Permitted Encumbrances) and (ii) has the right to use
all Licensed Intellectual Property Rights free and clear of all Encumbrances
(other than Permitted Encumbrances and the covenants, conditions and
restrictions under which such Licensed Intellectual Property Rights are
licensed).  Except, with respect to the Company Intellectual Property Rights
licensed by the Company under the Outbound IP Contracts identified in
Section 3.11(d) of the Company Disclosure Schedule, in each case, to the extent
provided in such IP Contracts, none of the Company Intellectual Property Rights
is in the possession, custody, or control of any Person other than the Company.
 The Company is not a party to any Inbound IP Contract. 

(b)Infringement.  (i) The conduct of the Business as currently conducted has not
infringed upon, misappropriated, or otherwise violated any Intellectual Property
Rights of any Person, and (ii) the Company has not (A) received any charge,
complaint, claim, demand, or notice alleging interference, infringement,
misappropriation, or other violation of the Intellectual Property Rights of any
Person in connection with the conduct of the Business and/or the design,
development, manufacture, use, sale, offer for sale, promotion, marketing,
distribution, export or import of the Company Products or (B) agreed to or
otherwise incurred any Contractual Obligation to indemnify any Person for or
against any interference, infringement, misappropriation, or other violation
with respect to any Intellectual Property Rights, except as provided in the
Outbound IP Contracts.  No Person has infringed upon, misappropriated, or
otherwise violated any Company Intellectual Property Rights.

(c)Scheduled Intellectual Property Rights.  Section 3.11(c) of the Company
Disclosure Schedule contains a complete and accurate list of all patents and
patent applications (whether pending or in the process of preparation),
registered trademarks, applications for trademark registration, registered
copyrights, applications for copyright registrations, and domain names owned by
the Company (collectively, the “Company Registrations”).  Section 3.11(c) of



27

--------------------------------------------------------------------------------

 

 

the Company Disclosure Schedule also identifies (i) each unregistered trademark,
service mark, trade name, brand name, slogan or trade dress, (ii) each
unregistered copyright and (iii) a general description of the trade secrets and
Company Products, in each case that is owned by or licensed to the Company.  For
purposes of this Agreement, all items listed in Section 3.11(c) of the Company
Disclosure Schedule are referred to as “Scheduled Intellectual Property
Rights”.  For each of the Company Registrations, Section 3.11(c) of the Company
Disclosure Schedule includes the following information: (i) for each patent and
patent application, the title, patent number or application serial number,
jurisdiction, filing date, date issued (if applicable), inventors, owner of
record, and present status thereof; (ii) for each registered trademark and
trademark application, the trademark, application serial number or registration
number, jurisdiction, filing date, registration date (if applicable), class of
goods or services covered, description of goods or services, owner of record,
and present status thereof; (iii) for each domain name, the registration date,
any renewal date, owner of record, and name of the registrar; (iv) for each
copyright registration and copyright application, the title of the work, number
and date of such registration or application, owner of record, and jurisdiction;
and (v) any actions that must be taken within ninety (90) days after the date
hereof for the purposes of obtaining, maintaining, perfecting, preserving, or
renewing any Company Registrations, including the payment of any registration,
maintenance, or renewal fees or the filing of any responses to office actions,
documents, applications, or certificates.  Each of the Company Registrations
(other than applications),  to the Company’s Knowledge, is valid and subsisting,
and none of such Company Registrations have ever been found to be invalid or
unenforceable for any reason in any Action. 

(d)IP Contracts.  Section 3.11(d) of the Company Disclosure Schedule identifies
under separate headings each Contractual Obligation, whether written or oral,
(i) under which the Company uses or licenses Licensed Intellectual Property
Rights that any Person except the Company owns (other than licenses for
generally available off-the-shelf software) (the “Inbound IP Contracts”),
(ii) under which the Company has granted any Person any right or interest in any
Company Intellectual Property Rights (the “Outbound IP Contracts”) and
(iii) that otherwise affects the Company’s use of or ownership rights in the
Company Intellectual Property Rights (including settlement agreements and
covenants not to sue) (such Contractual Obligations, together with the Inbound
IP Contracts and Outbound IP Contracts, the “IP Contracts”).  Except as provided
in the Inbound IP Contracts, or as otherwise disclosed in Section 3.11(d) of the
Company Disclosure Schedule, the Company does not, as of the Closing Date, owe
any royalties or other payments to any Person for the use of any Company
Intellectual Property Rights or the manufacture, use, sale, offer for sale,
marketing, promotion and/or distribution of any Company Products.  The Company
has delivered or made available to Parent accurate and complete copies of each
of the IP Contracts (or, where an IP Contract is an oral agreement, an accurate
and complete written description of such IP Contract), in each case, as amended
or otherwise modified and in effect.

(e)Title to Company Intellectual Property Rights.  With respect to (i) each item
of Owned Intellectual Property Rights, and (ii) to the Company’s Knowledge, each
item of Licensed Intellectual Property Rights licensed to the Company, such item
or right is not subject to any outstanding Governmental Order specific to such
Company Intellectual Property Rights, and no Action (including any opposition,
interference, or re-examination) is pending or, to the Company’s knowledge,
threatened, which challenges the legality, validity, enforceability, use, or
ownership of such right or item.  No funding from or facilities of any
Governmental Authority,

28

--------------------------------------------------------------------------------

 

 

granting agency, university, college, other academic institution or research
center was used in the creation or development of any Company Intellectual
Property.  Other than standard reserve duty with the Israeli military, no
current or former employee, officer, consultant or contractor of the Company who
was involved in, or who contributed to, the conception, creation, design, or
development of any of the Company Intellectual Property Rights, has performed
services for or was an employee of any university, college, other educational
institution, Governmental Authority, granting agency or research center while
such employee, officer, consultant, or contractor was also performing services
for the Company or during the time period in which such employee, officer,
consultant or contractor invented, created or developed any Company Intellectual
Property Rights.  No facilities or funding of any university, college, or other
educational institution or research center or funding from any Governmental
Authority or granting agency was used in the creation or development of any
Company Intellectual Property. 

(f)Sufficiency.  The Company Intellectual Property Rights constitute all of the
Intellectual Property Rights used in the conduct of the Business, as currently
being conducted. 

(g)Confidentiality and Invention Assignments.  The Company has maintained
commercially reasonable practices to protect the confidentiality of the
Company’s confidential information and trade secrets and has required all
current and former employees, and all contractors and other Persons with access
to the Company’s confidential information and/or trade secrets to execute
Enforceable Contractual Obligations requiring them to maintain the
confidentiality of such information and/or trade secrets and use such
information and/or trade secrets only for the benefit of the Company.  All
current and former employees of the Company and all contractors of the Company
who contributed or are contributing to the creation or development of the
Company Products and/or the Company Intellectual Property Rights have executed
Enforceable Contractual Obligations that assign to the Company and its
Subsidiaries all of such Person’s Intellectual Property Rights in such
contribution and, to the extent such Intellectual Property Rights are not
assignable such as pursuant to Section 45 of the Israeli Copyright Law, that
waive all such Intellectual Property Rights in such contribution.  The Company
has delivered or made available to Parent accurate and complete copies of such
Contractual Obligations.  The Company does not and will not owe any compensation
or remuneration to any of the Shareholders or any current or former employee,
officer, director, consultant, contractor or customer in relation to any
Intellectual Property Rights owned or purported to be owned by the Company,
including with respect to any patent that is based on an invention of, or
copyright that is based on a work of, any current or former employee, officer,
director, consultant, contractor, or customer of the Company.  All current and
former founders, employees, contractors, consultants and other service providers
that have contributed, in any way, to the conception, design, development,
implementation, improvement, testing or have otherwise contributed to bringing
any Company Product, software or service to market have executed any and all
necessary agreements that would waive any right or interest in and to any
royalty or other remuneration provided by local custom, administrative
regulation, governmental statute or otherwise (including under Section 134 of
the Israeli Patent Law, 1967 and any other applicable law). 

(h)Open Source Software.  There is no Publicly Available Software contained in
or used by the Company in the design and development of Company Products or



29

--------------------------------------------------------------------------------

 

 

any product or service of the Company.  None of the Company Products constitute,
contain, or are distributed by the Company together with Publicly Available
Software, and none of the Company Products are subject to any IP Contract or
other Contractual Obligation of any Publicly Available Software that would
require the Company to divulge to any Person any source code or trade secret or
to grant, or purport to grant, to any Person, any rights or immunities under the
Owned Intellectual Property Rights or to any Licensed Intellectual Property
Rights in a manner which would exceed or violate the Company’s license to such
Licensed Intellectual Property Rights.

(i)Privacy and Data Security.  The Company does not currently use, aggregate or
disseminate any personally-identifiable information concerning individuals.  To
the Company’s Knowledge, there have been no security breaches relating to,
violations of any security policy regarding, or any unauthorized access to, any
proprietary data or information of the Company or any security breaches by the
Company relating to, violations by the Company of any security policy regarding,
or any unauthorized access by the Company to, any proprietary data or
information of any third party used by the Company in connection with the
Business.  

(j)Encryption Technology.  The Company does not currently develop, and has not
to date developed, encryption technology or products with encryption technology,
technology with military applications, or other encryption technology, the
development, commercialization or export of which is restricted under any
applicable Legal Requirement or which would require the Company to obtain a
Permit from the Israeli Ministry of Defense or any other authorized body thereof
pursuant to Section 2(a) of the Control of Products and Services Declaration
(Engagement in Encryption) 1974, as amended, or the Control of Products and
Services Order (Export of Warfare Equipment and Defense Information) 1991, as
amended. 

(k)Government Grants.  Neither the Office of Chief Scientist of the Israeli
Ministry of Industry, Trade and Labor (the “OCS”) nor any other Governmental
Authority has any ownership interest in or right to restrict or demand royalties
in relation to the sale, licensing, distribution or transfer of any Company
Intellectual Property Rights or Company Products.  All Company Intellectual
Property Rights and Company Products are transferable, conveyable and/or
assignable by the Company to any entity located in any jurisdiction in the world
without any restriction, constraint, control, supervision, payment requirement
or limitation that could be imposed by the OCS. 

Section 3.12.Legal Compliance; Illegal Payments; Permits.

(a)Legal Compliance.  The Company is not, in any material respect, in breach or
violation of, or default under, its Organizational Documents or any Legal
Requirement.

(b)Illegal Payments, Foreign Corrupt Practices Act, etc.  In the conduct of the
Business, the Company (including its Representatives) has not (i) directly or
indirectly, given, or agreed to give, any illegal gift, contribution, payment or
similar benefit to any supplier, customer, governmental official or employee or
other Person who was, is or may be in a position to help or hinder the Company
(or assist in connection with any actual or proposed transaction) or made, or
agreed to make, any illegal contribution, or reimbursed any illegal political
gift or contribution made by any other Person, to any candidate for public
office or (ii) established or



30

--------------------------------------------------------------------------------

 

 

maintained any unrecorded fund or asset or made any false entries on any books
or records for any purpose. Without limiting the foregoing, the Company and, to
the Company’s Knowledge, each employee, Representative and agent of the Company,
has complied with and is in compliance with, and none of them has taken any
action that has violated or would reasonably be expected to result in a failure
to comply with or a violation of the Foreign Corrupt Practices Act of 1977, as
amended, and the rules and regulations thereunder, the OECD Convention on
Combating Bribery of Foreign Public Officials in International Transactions,
dated 21 November 1977, Article 5 (Bribery Offenses) of Chapter 9 of the Israeli
Penal Law, 1977, the Israeli Prohibition on Money Laundering Law, 2000, or any
other Legal Requirements that prohibit commercial bribery, domestic corruption
or money laundering, and the standards established by the Financial Action Task
Force on Money Laundering. 

(c)Permits.  The Company has been duly granted all material Permits necessary
for the conduct of the Business by it and the ownership use and operation of its
Assets.  Section 3.12(c) of the Company Disclosure Schedule describes each
Permit affecting, or relating to, the Assets or the Business together with the
Governmental Authority responsible for issuing such Permit.  Except as disclosed
in Section 3.12(c) of the Company Disclosure Schedule, (i) the Permits listed or
required to be listed thereon are valid and in full force and effect, (ii) the
Company is not, in any material respect, in breach or violation of, or default
under, any such Permit and (iii) to the Company’s Knowledge, no fact, situation,
circumstance, condition or other basis exists which, with notice or lapse of
time or both, would constitute a material breach, violation or default under
such Permit or give any Governmental Authority grounds to suspend, revoke or
terminate any such Permit.

Section 3.13.Tax Matters.

(a)The Company has duly and timely filed (taking into account any valid
extensions of time), or has caused to be duly and timely filed (taking into
account any valid extensions of time) on its behalf, all Tax Returns with the
appropriate Taxing Authority in all jurisdictions in which such Tax Returns are
required to be filed by the Company or MGI, and all such Tax Returns are
correct, true and accurate in all material respects and have been prepared in
compliance with all applicable Legal Requirements.  All Taxes required to be
paid by the Company and MGI that have become due and payable (regardless of
whether such Taxes are shown on any Tax Return) have been duly and timely paid
in full.  With respect to any Taxes where payment is not yet due or owing, the
Company and MGI have established, in accordance with Israeli GAAP, an adequate
accrual for all such Taxes through the end of the last period for which the
Company and MGI ordinarily record items on their books and records.  Appropriate
and sufficient accruals for Tax Liabilities as of the Reference Balance Sheet
Date are included in the Reference Balance Sheet.  The Company has not incurred
any liability for Taxes since the Reference Balance Sheet Date other than in the
Ordinary Course of Business.  Any required estimated Tax payments sufficient to
avoid any underpayment penalties have been made by or on behalf of the Company
and MGI.  The Tax Returns of the Company and MGI have been properly submitted to
the applicable Governmental Authority and, as of the date of this Agreement, no
deficiencies have been asserted as a result of any related Tax examinations.

(b)All Taxes required to have been withheld and paid by or with respect to the
Company or MGI have been duly and timely withheld and paid to the appropriate
Taxing

31

--------------------------------------------------------------------------------

 

 

Authority.  The Company and MGI have complied in all material respects with all
applicable Legal Requirements relating to the payment and withholding of Taxes
from payments made or deemed made by them, and their records contain all
information and documents necessary to comply with, all requirements of
applicable Legal Requirements relating to information reporting, filing,
withholding and other similar requirements.

(c)The Company and MGI are not and have never been subject to Tax in any country
other than their respective country of incorporation (i) by virtue of being
treated as a resident of that country or (ii) by virtue of having a permanent
establishment or other place of business in that country.

(d)There is no current, pending or, to the Knowledge of the Company, threatened
audit, discussion, examination, or other administrative or judicial proceeding
by a Governmental Authority concerning the Taxes or Tax Returns of the Company
or MGI.  Neither the Company nor MGI has received any written claim by a
Governmental Authority in a jurisdiction where it does not file Tax Returns
pursuant to which the Company or MGI is or may be subject to taxation, or
required to file Tax Returns, in that jurisdiction, and to the Company’s
Knowledge, there is no reasonable basis for any such Governmental Authority to
assert such a claim against the Company or MGI.  No issue has been raised by a
Governmental Authority in any prior examination of the Company or MGI which, by
application of the same or similar principles, could reasonably be expected to
result in a proposed deficiency for any subsequent taxable period.  Except as
disclosed in Section 3.13(d) of the Company Disclosure Schedule, there are no
matters under discussion between the Company or MGI and any Governmental
Authority, or with respect to Taxes that are likely to result in an additional
liability for Taxes with respect to the Company or MGI. 

(e)Other than any Tax Returns that have not yet been required to be filed
(taking into account any extensions), the Company has made available to Parent
complete copies of (i) all income, franchise and all other material Tax Returns
of the Company and MGI relating to the taxable periods with respect to which the
applicable statute of limitation has not already expired, (ii) any audit report
issued relating to any Taxes due from or with respect to the Company or MGI,
(iii) any closing or settlement agreements entered into by or with respect to
the Company or MGI with any Governmental Authority, (iv) all written
communications to, or received by the Company or MGI from, any Governmental
Authority including Tax rulings and Tax decisions and (v) all Tax opinions and
legal memoranda and similar documents for the Company or MGI, in each case under
(ii) to (iv), for all taxable periods since inception.

(f)Except as disclosed in Section 3.13(f) of the Company Disclosure Schedule,
neither the Company nor MGI has received, or is subject to, any letter ruling
from the Internal Revenue Service, the ITA (or any comparable ruling from any
other Governmental Authority), and no request for such a ruling is currently
pending, whether or not in connection with the Contemplated Transactions. 

(g)There has been no waiver of any statute of limitations in respect of the
Taxes or Tax Returns of the Company or MGI or any extension of time with respect
to an assessment or deficiency relating to Taxes of the Company or MGI that is
currently in effect.  Except as disclosed in Section 3.13(g) of the Company
Disclosure Schedule, no power of



32

--------------------------------------------------------------------------------

 

 

attorney granted by the Company or MGI with respect to Taxes or Tax Returns is
currently in force.

(h)There is no taxable income of the Company that will be required under
applicable Legal Requirements to be reported by Buyer or the Company or any of
their Affiliates for a taxable period beginning after the Closing Date which
taxable income was realized (and reflects economic income arising) prior to the
Closing Date.    

(i)The Company does not maintain any equity plan intended to qualify as a
capital gain route plan under Section 102(b)(2) of the Ordinance. 

(j)There are no liens for Taxes upon any property or Assets of the Company or
MGI other than Permitted Encumbrances.

(k)Neither the Company nor MGI (i) is a party to, bound by or has an obligation
under any Tax allocation, sharing or indemnity agreements or similar
arrangements or (ii) has any Liability for the Taxes of any Person other than
the Company or MGI, or as a transferee or successor, or by contract or otherwise
other than as members of a Consolidated Group the common buyer of which is the
Company.    

(l)Except as disclosed in Section 3.13(l) of the Company Disclosure Schedule,
the Company has provided or made available to Parent all documentation relating
to any applicable Tax holidays or incentives, including but not limited to
dividend distribution out of exempt income under the Law for Encouragement of
Capital Investments, 1959, and none of the Tax holidays or incentives will be
jeopardized by the Contemplated Transactions.  Except as disclosed in Section
3.13(l) of the Company Disclosure Schedule, the Company is in full compliance
with all requirements for any applicable Tax holidays or incentives including
but not limited to dividend distribution out of exempt income under the Law for
Encouragement of Capital Investments, 1959.    Except as disclosed in Section
3.13(l) of the Company Disclosure Schedule, no prior approval of any
Governmental Authority is required in order to consummate the transactions
contemplated by this Agreement, or to preserve entitlement of the Company or MGI
to any such incentive, subsidy or benefit. 

(m)Except as disclosed in Section 3.13(m) of the Company Disclosure Schedule,
the Company has made a valid election to be treated as a “Preferred Enterprise”
(Mifaal Moadaf) under the Law for Encouragement of Capital Investments,
1959.  The Company made full, accurate, and complete disclosure of all facts in
all correspondence, filings and formal applications made to any Governmental
Authority in order to qualify as a Preferred Enterprise.  Except as disclosed in
Section 3.13(m) of the Company Disclosure Schedule, the Company has not revoked
any election relating to its status as a Preferred Enterprise, or undertaken any
action disqualifying it from qualifying as a Preferred Enterprise.  Except as
disclosed in Section 3.13(m) of the Company Disclosure Schedule, the Company is
in compliance with any applicable Legal Requirement and any Tax ruling and has
duly fulfilled all conditions, undertakings and other obligations relating to
its status as a Preferred Enterprise.  Except as disclosed in Section 3.13(m) of
the Company Disclosure Schedule, no event has occurred, and no circumstance or
condition exists prior to the Closing, that could reasonably be expected to give
rise to or serve as the basis for (i) the annulment, revocation, withdrawal,
suspension,



33

--------------------------------------------------------------------------------

 

 

cancellation, recapture or modification of such Preferred Enterprise status, or
(ii) a requirement that the Company return or refund any benefits provided under
any governmental grant. 

(n)Neither the Company nor MGI is subject to any restrictions or limitations
pursuant to Part E2 of the Ordinance or pursuant to any Tax ruling made with
reference to the provisions of Part E2.  

(o)Neither the Company nor MGI is participating or engaging in, or has ever
participated or engaged in, any transaction listed in Section 131(g) of the
Ordinance and the Income Tax Regulations (Reportable Tax Planning), 5767-2006
promulgated thereunder, or any equivalent transaction required to be reported to
any Governmental Authority regarding tax planning.    

(p)The Company is not and has never been a real property corporation (Igud
Mekarke’in) within the meaning Section 1 of the Israeli Land Taxation Law
(Appreciation and Acquisition), 5723-1963. 

(q)The Company is duly registered for the purposes of Israeli value added Tax
(“VAT”) and has complied in all respects with all requirements concerning value
added Taxes.  The Company (i) has not made any exempt transactions (as defined
in the Israel Value Added Tax Law of 1975) which does not comply with applicable
Legal Requirements, and there are no circumstances by reason of which there
might not be an entitlement to full credit of all VAT chargeable or paid on
inputs, supplies, and other transactions and imports made by it, except in
accordance with the provisions of applicable Legal Requirements; (ii) has
collected and timely remitted to the relevant taxing authority all output VAT
which it is required to collect and remit under any applicable Legal
Requirement; and (iii) has not received a refund for input VAT for which they
are not entitled under any applicable Legal Requirement.

(r)The Company (i) is classified as a corporation for U.S. federal income tax
purposes, (ii) has been so classified since the date of its inception and (iii)
has not taken any actions or filed any elections inconsistent with such
classification.

(s)Neither the Company nor MGI is a “United States real property holding
corporation” within the meaning of Section 897(c)(2) of the Code.

(t)The Company and MGI have complied in all respects with all applicable Legal
Requirements relating to the payment and withholding of Taxes from payments made
or deemed made to any Person.  All Persons that the Company and MGI have engaged
as employees and independent contractors are properly classified as employees
and independent contractors, as applicable, in accordance with the Code, the
Ordinance and any other applicable Legal Requirements and for employee benefits
purposes.  The Company and MGI have withheld and paid all Taxes required to have
been withheld and paid in connection with amounts paid or owing to any employee,
independent contractor, creditor, shareholder, or other third party.  The
Company and MGI are in full compliance with, and their records contain all
information and documents necessary to comply with, all applicable information
reporting and withholding requirements with respect to Persons that have been
engaged by the Company or MGI under all applicable Legal Requirements.    



34

--------------------------------------------------------------------------------

 

 

(u)The prices and terms for the provision of any loan, property or services by
or to the Company and MGI are at arm’s length for purposes of the relevant
transfer pricing laws and all related documentation required by such laws has
been timely prepared or obtained and retained.  The Company and MGI comply, and
have always been compliant with the requirements of Section 85A of the Ordinance
and the regulations promulgated thereunder.

(v)Other than limitations imposed by applicable Legal Requirements as a result
of the Contemplated Transactions, there currently are no limitations on the
utilization (in accordance with applicable Legal Requirements) of the net
operating losses, built-in-losses, capital losses, Tax credits, or other similar
items of the Company or of MGI nor limitations on the Company’s, or MGI’s,
ability to use (in accordance with applicable Legal Requirements) such net
operating losses, built-in-losses, capital losses, Tax credits, or other similar
items.    

(w)As of the Closing Date, the Company is in possession of all books and records
with respect to Tax matters pertinent to the Company relating to any Pre-Closing
Tax Period required to be maintained by it under applicable Legal Requirements. 

(x)Notwithstanding any disclosure contained in the Company Disclosure Schedule
related to the representations and warranties contained in this Section 3.13,
for purposes of the Shareholders’ liability under Section 9.01(a)(i)
and/or Article X, all qualifications contained in this Section 3.13 that refer
to the Company Disclosure Statement shall be ignored.

Section 3.14.Employee Benefit Plans.  The Company has never sponsored,
maintained, contributed to or incurred any Liability with respect to any
Employee Plan.  Except as required by applicable Israeli Legal Requirements, the
Company does not provide to its employees any health, life insurance, disability
insurance, retirement benefits or any similar benefits.  Section 3.14 of the
Company Disclosure Schedule contains a list and description of all benefits so
provided.  Except as disclosed in Section 3.14 of the Company Disclosure
Schedule,  the Company is in full compliance with all Legal Requirements related
to the provision of pension, life insurance, disability insurance, retirement
benefits or any similar benefits, and, except as disclosed in Section 3.14 of
the Company Disclosure Schedule, all of such benefits are fully funded as of the
date hereof.  There is no Action pending or, to the Company’s Knowledge
threatened, relating to any such benefits, and to the Knowledge of the Company
there is no basis for any such Action.

Section 3.15.Environmental Matters.  The Company is, and since its inception has
been, in compliance in all material respects with all Environmental Laws.  There
has been no storage, release or threatened release of any material amount of any
Hazardous Substance on, upon, into or from any site currently or heretofore
owned, leased or otherwise operated, used or occupied by the Company. 

Section 3.16.Contracts.

(a)Contracts.  Except as disclosed in the applicable subsection in Section 3.16
of the Company Disclosure Schedule (which is arranged in subsections numbered



35

--------------------------------------------------------------------------------

 

 

(i) to (xiv) to correspond to the subsections of this Section 3.16), neither the
Company nor MGI is bound by or a party to:

(i)any Contractual Obligation (or group of related Contractual Obligations) for
the purchase, sale, construction, repair or maintenance of inventory, raw
materials, commodities, supplies, goods, products, equipment or other property,
or for the furnishing or receipt of services, in each case, the performance of
which will extend over a period of more than one year or which provides for (or
would be reasonably expected to involve) annual payments to or by the Company in
excess of $25,000 or aggregate payments to or by the Company in excess of
$50,000;

(ii)any Contractual Obligation relating to the acquisition or disposition by the
Company of (A) any business (whether by merger, consolidation or other business
combination, sale of securities, sale of assets or otherwise) or (B) any
material Asset (other than in the Ordinary Course of Business of the Company);

(iii)any Contractual Obligation concerning or consisting of a partnership,
limited liability company, joint venture or similar agreement;

(iv)any Contractual Obligation under which the Company has permitted any Asset
to be subject to any Encumbrance (other than by a Permitted Encumbrance);

(v)any Contractual Obligation (A) under which the Company has created, incurred,
assumed or guaranteed any Debt or (B) under which any other Person has
guaranteed any Debt of the Company;

(vi)any Contractual Obligation containing covenants that in any way purport to
(A) restrict any business activity (including the solicitation, hiring or
engagement of any Person or the solicitation of any customer) of the Company or
any Affiliate thereof or (B) limit the freedom of the Company or any Affiliate
thereof to engage in any line of business or compete with any Person;

(vii)any Contractual Obligation under which the Company is, or may become,
obligated to incur any severance pay or Compensation obligations that would
become payable by reason of this Agreement or the Contemplated Transactions;

(viii)any Contractual Obligation under which the Company is, or may, have any
Liability to any investment bank, broker, financial advisor, finder or other
similar Person (including an obligation to pay any legal, accounting, brokerage,
finder’s, or similar fees or expenses) in connection with this Agreement or the
Contemplated Transactions;

(ix)any Contractual Obligation providing for the employment or consultancy of
any Person on a full-time, part-time, consulting or other basis or otherwise
providing Compensation or other benefits to any officer, director, employee or
consultant;



36

--------------------------------------------------------------------------------

 

 

(x)any agency, dealer, distributor, sales representative or marketing agreement
or any other similar Contractual Obligation;

(xi)any outstanding general or special powers of attorney executed by or on
behalf of the Company;

(xii)any Contractual Obligation, other than Real Property Leases, relating to
the lease or license of any Asset, including Company Products and Intellectual
Property Rights that is not included in Section 3.11(d) of the Company
Disclosure Schedule;

(xiii)any Contractual Obligation under which the Company has advanced or loaned
an amount to any of its Affiliates or employees other than in the Ordinary
Course of Business; and

(xiv)any other Contractual Obligation between the Company and any Shareholder
(or Affiliate or Family Member thereof) that is currently in effect or will be
in effect after the Closing.

The Company has delivered or made available to Parent accurate and complete
copies of each written Contractual Obligation listed in Section 3.16 of the
Company Disclosure Schedule, in each case, as amended or otherwise modified and
in effect.  The Company has delivered or made available to Parent a written
summary setting forth all of the material terms and conditions of each oral
Contractual Obligation listed in Section 3.16 of the Company Disclosure
Schedule.

(b)Enforceability, etc.  Each Contractual Obligation required to be disclosed in
Section 3.10(a)  (Real Property), Section 3.11(d)  (IP Contracts), Section 3.16
 (Contracts), Section 3.19  (Customers or Suppliers) or Section 3.22
 (Insurance) of the Company Disclosure Schedule (each, a “Material Company
Contract”) is Enforceable against the Company and, to the Company’s Knowledge,
Enforceable against each other party to such Contractual Obligation, and is in
full force and effect, and, subject to obtaining any necessary consents
disclosed in Sections 3.03 or 3.04 of the Company Disclosure Schedule, will
continue to be so Enforceable against the Company and, to the Company’s
Knowledge, Enforceable against each other party and in full force and effect on
identical terms following the consummation of the Contemplated Transactions.

(c)Breach, etc.  Neither the Company, nor, to the Company’s Knowledge, any other
party to any Material Company Contract is in material breach or violation of, or
default under, or has repudiated any material provision of, any Material Company
Contract.

Section 3.17.Government Contracts.  The Company is not, and since its inception
has never been, a party to any Government Contract or Government Subcontract. 

Section 3.18.Related Party Transactions.  No Shareholder or Affiliate of any
Shareholder and no officer or director (or equivalent) of the Company or MGI
(or, to the Company’s Knowledge, any Family Member of any such Person or any
entity in which any such Person or any such Family Member owns a material
interest): (a) has any material interest in any material Asset owned or leased
by the Company or used in connection with the Business or



37

--------------------------------------------------------------------------------

 

 

(b) has engaged in any material transaction, arrangement or understanding with
the Company (other than payments made to, and other Compensation provided to,
officers and directors in their capacities as employees of the Company in the
Ordinary Course of Business of the Company).

Section 3.19.Customers and Suppliers.  Section 3.19 of the Company Disclosure
Schedule sets forth a complete and accurate list of (a) the customers of the
Company during the nine (9) month period ended on the Reference Balance Sheet
Date, indicating existing Contractual Obligations with each such customer by
product or service provided and (b) the suppliers of materials, products or
services to the Company during the nine (9) month period ended on the Reference
Balance Sheet Date, indicating any Contractual Obligations for continued supply
from each such supplier.  Except as disclosed in Section 3.19 of the Company
Disclosure Schedule, none of such customers or suppliers has cancelled,
terminated or otherwise materially altered (including any material reduction in
the rate or amount of sales or purchases or material increase in the prices
charged or paid, as the case may be) or notified the Company of any intention to
do any of the foregoing or otherwise threatened in writing to cancel, terminate
or materially alter (including any material reduction in the rate or amount of
sales or purchases or material increase in the prices charged or paid as the
case may be) its relationship with the Company.

Section 3.20.Labor Matters.   

(a)Section 3.20 of the Company Disclosure Schedule contains a list of all
employees of the Company as of the date of this Agreement, and correctly
reflects:  (i) their dates of employment; (ii) their job titles and positions;
(iii) classification as full-time, part-time or hourly; (iv) classification as
exempt or non-exempt under applicable overtime, wage and hour regulation,
including the Hours of Work and Rest Law, 1951; (v)  all benefits to which each
such Person is entitled, including their hourly rate of compensation (in case of
hourly workers), monthly base salary and annual salary, any other compensation
payable to them, whether in cash or otherwise (including housing allowances,
compensation payable pursuant to bonus, deferred compensation, travel allowances
or commission arrangements), social benefits (including bituach menahalim and
keren hishtalmut), and their dates and term (if applicable) of employment;
(vi) the number of hours and days of sick time to which such employees are
entitled and which have accrued and the aggregate dollar amounts thereof;
(vii) the vacation days to which such employees are entitled, annual entitlement
to vacation days and their accrued and unpaid vacation (represented both in
terms of the number of days as well as the dollar value); (viii) length of
notice period required in order to terminate their employment; (ix) automobiles
and other benefits in kind; (x) whether such employee is subject to the
arrangement set forth in Section 14 of the Israeli Severance Pay Law, 1963 (the
“Section 14 Arrangement”) (and, to the extent such employee is subject to the
Section 14 Arrangement, an indication of whether such arrangement has been
applied to such person from the commencement date of his employment and on the
basis of his entire salary); (xi) the most recent compensation increase
including the amount thereof; (xii) whether the employee is on leave or
scheduled to be on leave (and if so, the category of leave, the date on which
such leave commenced or will commence and the date of expected return to work)
and (xiii) visa status, if applicable.  There are no written or unwritten
policies or customs of the Company that, by extension, could entitle any service
provider of the Company to benefits in addition to those to which he/she is
entitled pursuant to applicable Legal



38

--------------------------------------------------------------------------------

 

 

Requirements (including unwritten customs or practices).  The Company has not
engaged any consultants, sub-contractors or freelancers who, according to
Israeli Legal Requirements, would be entitled to the rights of an employee
vis‑à‑vis such engagement, including rights to severance pay, vacation,
recuperation pay (“dmei havra’a”) and other employee-related statutory
benefits. 

(b)There are no labor troubles (including any work slowdown, lockout, stoppage,
picketing or strike) pending, or to the Company’s Knowledge, threatened between
the Company and its employees, and there have been no such troubles since the
Company’s inception.  No employee of the Company is represented by a labor
union.  The Company is not a party to, or otherwise subject to, any collective
bargaining agreement or other labor union contract.  No petition has been filed
or proceedings instituted by an employee or group of employees of the Company
with any labor relations board seeking recognition of a bargaining
representative.  To the Company’s Knowledge, there is no organizational effort
currently being made or threatened by, or on behalf of, any labor union to
organize employees of the Company.  No officer’s employment with the Company has
been terminated for any reason nor has any such officer notified the Company of
his or her intention to resign or retire.

Section 3.21.Litigation; Governmental Orders.

(a)Litigation.  There is no Action to which the Company is a party (either as
plaintiff or defendant) or to which its Assets are or may be subject that is
pending, or to the Company’s Knowledge, threatened, nor, to the Company’s
Knowledge, is there any basis for any of the foregoing.  There is no Action
which the Company currently intends to initiate.

(b)Governmental Orders.  No Governmental Order has been issued that is
applicable to the Company or MGI, any of their Assets or the Business.

Section 3.22.Insurance.  There are no insurance policies by which the Company or
MGI, or any of their Assets, employees, officers or directors or the Business
have been insured since January 1, 2014.  No insurer (a) has questioned, denied
or disputed coverage of any claim pending under any insurance policy of the
Company or (b) has threatened to cancel any such policy. 

Section 3.23.Books and Records.    The minute books and stock record books of
the Company and MGI, all of which have been made available to Parent, are
complete and correct in all material respects and have been maintained in
accordance with sound business practices and all applicable Legal
Requirements.  The minute books of the Company and MGI contain accurate and
complete records of all meetings, and actions taken by written consent, of the
shareholders, the board of directors and any committees of the board of
directors of the Company and MGI, respectively, and no meeting, or action taken
by written consent, of any such shareholders, board of directors or committee
has been held for which minutes have not been prepared and are not contained in
such minute books.  At the Closing, all such books and records will be in the
possession of the Company.  The Company has not taken any action that is
inconsistent with any resolution adopted by its shareholders, board of
directors, any equivalent body or any committee thereof. 



39

--------------------------------------------------------------------------------

 

 

Section 3.24.No Brokers.  The Company has no Liability of any kind to, and is
not subject to any claim of, any broker, finder or agent in connection with the
Contemplated Transactions.

Article IV
INDIVIDUAL REPRESENTATIONS AND WARRANTIES OF THE SHAREHOLDERS.

Each Shareholder, severally, and not jointly, hereby represents and warrants to
Buyer and Parent, solely as to such Shareholder, that as of the date of this
Agreement and as of the Closing Date:

Section 4.01.Power and Authorization.  This Agreement and each Ancillary
Agreement to which such Shareholder is, or will be at Closing, a party (a) have
been (or, in the case of Ancillary Agreements to be entered into at the Closing,
will be when executed and delivered) duly executed and delivered by such
Shareholder and (b) is (or, in the case of Ancillary Agreements to be entered
into at the Closing, will be when executed and delivered) a legal, valid and
binding obligation of such Shareholder, Enforceable against such Shareholder in
accordance with its terms.

Section 4.02.Authorization of Governmental Authorities.  No action by (including
any authorization, consent or approval), or in respect of, or filing with, any
Governmental Authority is required for, or in connection with, the valid and
lawful (a) authorization, execution, delivery and performance by such
Shareholder of this Agreement and each Ancillary Agreement to which such
Shareholder is, or will be at Closing, a party or (b) consummation of the
Contemplated Transactions by such Shareholder.

Section 4.03.Noncontravention.  Neither the execution, delivery and performance
by such Shareholder of this Agreement or any Ancillary Agreement to which such
Shareholder is, or will be at Closing, a party nor the consummation of the
Contemplated Transactions by such Shareholder will:

(a)assuming the taking of all necessary action by (including the obtaining of
each necessary authorization, consent or approval) or in respect of, and the
making of all filings with, Governmental Authorities violate any provision of
any Legal Requirement applicable to such Shareholder; or

(b)conflict with or result in a breach or violation of, or constitute a default
(or an event which, with notice or lapse of time or both, would constitute a
default) under, or result in termination of, or accelerate the performance
required by, or result in a right of termination or acceleration under, or
require any action by (including any authorization, consent or approval) or
notice to any Person, or result in the creation of any Encumbrance upon any
Shares of such Shareholder under, any of the terms, conditions or provisions of
(i) any Governmental Order applicable to or otherwise affecting such Shareholder
or its assets or properties, or (ii) any material Contractual Obligation of such
Shareholder.

Section 4.04.Title.  Such Shareholder is the record and beneficial owner of the
outstanding Equity Interests in the Company set forth opposite such
Shareholder’s name in Section 4.04 of the Company Disclosure Schedule, and such
Shareholder has good and



40

--------------------------------------------------------------------------------

 

 

marketable title to such Equity Interests, free and clear of all
Encumbrances.  Such Shareholder has full right, power and authority to transfer
and deliver to Buyer valid title to the Shares held by such Shareholder, free
and clear of all Encumbrances.  Immediately following the Closing, Buyer will be
the record and beneficial owner of such Shares and have good and marketable
title to such Shares, free and clear of all Encumbrances except as are imposed
by Buyer.  Except pursuant to this Agreement, there is no Contractual Obligation
pursuant to which such Shareholder has, directly or indirectly, granted any
option, warrant or other right to any Person to acquire any Equity Interests in
the Company.  Except as disclosed in Section 4.04 of the Company Disclosure
Schedule, such Shareholder is not a party to, and the Equity Interests in the
Company set forth opposite such Shareholder’s name in Section 4.04 of the
Company Disclosure Schedule are not subject to, any shareholders agreement,
voting agreement, voting trust, proxy or other Contractual Obligation relating
to the transfer or voting of such Equity Interests. 

Section 4.05.No Brokers.  Such Shareholder has no Liability of any kind to any
broker, finder or agent with respect to the Contemplated Transactions.

Article V
REPRESENTATIONS AND WARRANTIES OF BUYER.

In order to induce the Shareholders and the Company to enter into and perform
this Agreement and to consummate the Contemplated Transactions, each of Buyer
and Parent, jointly and severally, represents and warrants to the Company and
each of the Shareholders that as of the date of this Agreement and as of the
Closing Date:

Section 5.01.Organization.

(a)Parent is a corporation duly organized, validly existing and in good standing
under the laws of the state of Delaware, U.S.A. and has all requisite corporate
power and authority to own, lease and operate its properties and to carry on its
business as it is now being conducted. 

(b)Buyer is a corporation duly organized, validly existing and in good standing
under the laws of the Cayman Islands and has all requisite corporate power and
authority to own, lease and operate its properties and to carry on its business
as it is now being conducted.  Parent is the record and beneficial owner of all
of the Equity Interests of Buyer.

Section 5.02.Power and Authorization.  Each of Parent and Buyer has all
requisite power and authority necessary for the execution, delivery and
performance by it of its obligations under this Agreement and each Ancillary
Agreement to which it is or will be a party.  The execution, delivery and
performance by each of Parent and Buyer of this Agreement and each Ancillary
Agreement to which it is or will be a party and the consummation of the
Contemplated Transactions by each of Parent and Buyer are within the power and
authority of Parent and/or Buyer, as the case may be, and have been duly
authorized by all necessary corporate action on the part of Parent and
Buyer.  This Agreement and each Ancillary Agreement to which Parent and/or Buyer
is, or will be at Closing, a party (a) have been (or, in the case of Ancillary
Agreements to be entered into at the Closing, will be when executed and
delivered) duly executed and delivered by Parent and/or Buyer, as the case may
be, and (b) is (or in the case



41

--------------------------------------------------------------------------------

 

 

of Ancillary Agreements to be entered into at the Closing, will be when executed
and delivered) a legal, valid and binding obligation of Parent and/or Buyer, as
the case may be, Enforceable against Parent and/or Buyer in accordance with its
terms. 

Section 5.03.Authorization of Governmental Authorities.  No action by (including
any authorization, consent or approval), or in respect of, or filing with, any
Governmental Authority is required for, or in connection with, the valid and
lawful (a) authorization, execution, delivery and performance by Parent or Buyer
of this Agreement and each Ancillary Agreement to which it is, or will be at
Closing, a party or (b) consummation of the Contemplated Transactions by Parent
and Buyer.

Section 5.04.Noncontravention.  None of the authorization, execution, delivery
and performance by either Parent or Buyer of this Agreement or any Ancillary
Agreement to which either of them is, or will be at Closing, a party nor the
consummation of the Contemplated Transactions will:

(a)violate any provision of any Legal Requirement applicable to Parent or Buyer;
or

(b)conflict with or result in a breach or violation of, or constitute a default
(or an event which, with notice or lapse of time or both, would constitute a
default) under, or result in termination of, or accelerate the performance
required by, or result in a right of termination or acceleration under, or
require any action by (including any authorization, consent or approval) or
notice to any Person under, any of the terms, conditions or provisions of
(i) any Governmental Order applicable to or otherwise affecting Parent or Buyer
or any of their respective assets or properties, (ii) any material Contractual
Obligation of Parent or Buyer, or (iii) the Organizational Documents of Parent
or Buyer.

Section 5.05.No Brokers.  Neither Parent nor Buyer has Liability of any kind to
any broker, finder or agent with respect to the Contemplated Transactions for
which any of the Shareholders could be liable.

Section 5.06.Financing.  Buyer has or will have sufficient cash and/or available
borrowing capacity to pay the Purchase Consideration as and when it becomes
payable hereunder and to make all other payments of fees and expenses in
connection with the negotiation and Closing of the Contemplated Transactions.  
 

Section 5.07.SEC Filings.    Parent has timely filed all forms and reports
required to be filed with the SEC including, without limitation, all exhibits
required to be filed therewith (including any forms, reports and documents
incorporated by reference therein or filed after the date thereof) (the “Parent
SEC Reports”).  The Parent SEC Reports:  (i) at the time they were filed
complied in all material respects with the applicable requirements of the
Securities Act and/or the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated thereunder, and with the Sarbanes-Oxley Act of
2002, and the rules and regulations promulgated thereunder, in each case
applicable to such Parent SEC Reports at the time they were filed; and (ii) did
not at the time they were filed (or, if later filed, amended or superseded, then
on the date of such later filing) contain any untrue statement of a material
fact or omit to

42

--------------------------------------------------------------------------------

 

 

state a material fact required to be stated therein or necessary in order to
make the statements contained therein, in the light of the circumstances under
which they were made, not misleading.

Article VI
COVENANTS OF THE PARTIES

Section 6.01.Commercially Reasonable Efforts; Notices and Consents.  Subject to
the terms and conditions of this Agreement, each of the parties hereto shall use
its commercially reasonable efforts to take or cause to be taken all actions, to
file or cause to be filed all documents, to give or cause to be given all
notices to Governmental Authorities or other Persons, to obtain or cause to be
obtained all authorizations, consents, waivers, approvals, permits or orders
from Governmental Authorities or other Persons, and to do or cause to be done
all other things necessary, proper or advisable, in order to consummate and make
effective the Contemplated Transactions (including satisfaction, but not waiver,
of the closing conditions set forth in Articles VII and VIII) and to allow the
Business to be operated following the Closing in the same manner as it is being
operated prior to the Closing.

Section 6.02.Expenses.  Each party will pay its own respective financial
advisory, legal, accounting and other expenses incurred by it or for its benefit
in connection with the preparation and execution of this Agreement and the
Ancillary Agreements, the compliance herewith and therewith and the Contemplated
Transactions.  All Shareholder Transaction Expenses not paid by the Shareholders
or reimbursed to the Company by the Shareholders prior to the Closing will be
borne by the Shareholders by means of an adjustment to the Closing Cash
Consideration pursuant to Section 2.03 or, to the extent such Shareholder
Transaction Expenses, or the amount thereof, are determined after the Closing,
by the Shareholders directly promptly upon delivery of an invoice by Parent.
 The Company has delivered or made available to Parent a complete and accurate
list and description of all Shareholder Transaction Expenses. 

Section 6.03.Confidentiality.

(a)Each Shareholder acknowledges that the success of the Company after the
Closing depends upon the continued preservation of the confidentiality of
certain information possessed by such Shareholder, that the preservation of the
confidentiality of such information by such Shareholder is an essential premise
of the bargain between the parties, and that Parent and Buyer would be unwilling
to enter into this Agreement in the absence of this
Section 6.03(a).  Accordingly, each Shareholder hereby severally agrees with
Parent and Buyer that such Shareholder shall not, and that such Shareholder
shall cause its Affiliates and Representatives not to, at any time on or after
the Closing Date, directly or indirectly, without the prior written consent of
Parent, disclose or use, any information involving or relating to the Business
or the Company (other than in the case of a Shareholder that is a director,
officer or employee of the Company, in the course of fulfilling his or her
duties to the Company in such capacity); provided, that the information subject
to this Section 6.03(a) will not include any information generally available to,
or known by, the public (other than as a result of disclosure in violation
hereof); provided,  further, that the provisions of this Section 6.03(a) will
not prohibit any retention of copies of records or disclosure (A) required by
any applicable Legal Requirement so long as reasonable prior notice is given to
Parent of such disclosure and a reasonable opportunity is afforded Parent to
contest the same or (B) made in connection with the enforcement of any



43

--------------------------------------------------------------------------------

 

 

right or remedy relating to this Agreement or the Contemplated
Transactions.  Each Shareholder agrees that it shall be responsible for any
breach or violation of the provisions of this Section 6.03(a) by any of its
Affiliates or Representatives.

(b)Notwithstanding the foregoing, each of the parties hereto and their
respective  Representatives may disclose to any and all Persons the tax
treatment and tax structure of the Contemplated Transactions and all materials
of any kind (including opinions or other tax analyses) that are provided to it
relating to such tax treatment and tax structure, all as contemplated by
Treasury Regulation Section 1.6011-4(b)(3)(iii).

Section 6.04.Publicity.  No public announcement or disclosure (including any
general announcement to employees, customers or suppliers) will be made by any
party with respect to the subject matter of this Agreement or the Contemplated
Transactions without the prior written consent of Parent, the Company and the
Shareholders’ Representative; provided, that the provisions of this Section 6.04
shall not prohibit (a) any disclosure required by any applicable Legal
Requirements (in which case the disclosing party will provide the other parties
with the opportunity to review and comment in advance of such disclosure) or
(b) any disclosure made in connection with the enforcement of any right or
remedy relating to this Agreement or any Ancillary Agreement or the Contemplated
Transactions.

Section 6.05.Intellectual Property.  Prior to the Closing Date, the Shareholders
shall make and record any necessary filings with the applicable Governmental
Authorities so that the Company will appear in their records as owner of all
registrations of and applications related to the Owned Intellectual Property
Rights. 

Section 6.06.Further Assurances.  From and after the Closing Date, upon the
request of either the Shareholders’ Representative or Parent, each of the
parties hereto shall do, execute, acknowledge and deliver all such further acts,
assurances, deeds, assignments, transfers, conveyances and other instruments and
papers as may be reasonably required or appropriate to carry out the
Contemplated Transactions.  No Shareholder shall take any action that is
designed or intended to have the effect of discouraging any lessor, licensor,
supplier, distributor or customer of the Company or other Person with whom the
Company has a relationship from maintaining the same relationship with the
Company after the Closing as it maintained prior to the Closing.  Each
Shareholder shall refer all customer inquiries relating to the Business to the
Company from and after the Closing.

Section 6.07.Certain Employment and Employee Benefits Matters.  Except as
specifically provided herein, neither Buyer nor Parent is under any obligation
to hire or retain any employee, independent contractor or consultant, or provide
any employee, independent contractor or consultant with any particular benefits,
or make any payments or provide any benefits to those employees, independent
contractors or consultants whom Parent chooses not to employ or subsequently
terminates, except as otherwise required by applicable Legal Requirements.

Section 6.08.Release by Shareholders.  Effective as of the Closing, each of the
Shareholders hereby releases the Company, its successors and assigns and its
Affiliates, directors and officers from any claim, demand, lien, liability,
debt, right, set-off, trespass, tort, wrong,



44

--------------------------------------------------------------------------------

 

 

covenant, action, suit, expense, damage, judgment, order and liability of
whatever kind or nature, in law or in equity, under contract, in tort, by
statute or otherwise, whether known or unknown, vested or contingent, suspected
or unsuspected and whether or not concealed or hidden, that were or could have
been asserted in any suit, arbitration or mediation, in any jurisdiction, state,
federal or otherwise, under any law, state, federal or otherwise, arising out of
or relating to, in whole or in part, any action, omission, incident, event, fact
or circumstance existing or occurring on or prior to the Closing Date
(collectively, “Claims”) and relating to (i) any claim that such Shareholder or
any Affiliate or Family Member of such Shareholder has any right to acquire (by
purchase or otherwise) any Equity Interest in the Company, receive any bonus or
similar amount from the Company or acquire any asset of the Company or (ii) any
right to indemnification or contribution by the Company.    

Article VII
CONDITIONS TO THE OBLIGATIONS
OF PARENT AND BUYER AT THE CLOSING.

The obligations of Parent and Buyer to consummate the Contemplated Transactions
are subject to the fulfillment, or, to the extent permitted by law, waiver by
Parent, of each of the following conditions:

Section 7.01.Delivery of Securities; Instruments of Transfer.  Each of the
Shareholders will have delivered to Buyer a certificate or certificates, duly
endorsed (or accompanied by one or more duly executed transfer powers)
evidencing all of the Shares to be transferred to Buyer hereunder by such
Shareholder. 

Section 7.02.Delivery of Closing Certificates.  The Company and the Shareholders
shall have delivered to Buyer the following:

(a)Compliance Certificate.  A certificate, dated as of the Closing Date, signed
by the Chief Executive Officer or a director of the Company certifying as to
(i) the names and incumbency of each of the officers of the Company executing
this Agreement or any Ancillary Agreement, (ii) the Organizational Documents of
the Company, (iii) all resolutions adopted by the Board of Directors and
Shareholders of the Company in connection with this Agreement and the
Contemplated Transactions and (iv) such other matters as reasonably requested by
counsel for Parent and Buyer; and

(b)Good Standing Certificate.  A certificate of good standing with respect to
MGI issued by the relevant Governmental Authority of its jurisdiction of
organization, as of a recent date.

Section 7.03.Qualifications.  No provision of any applicable Legal Requirement
and no Governmental Order will prohibit the consummation of any of the
Contemplated Transactions.

Section 7.04.Absence of Litigation.  No Action will be pending or threatened
which seeks, nor will there be any Governmental Order in effect, (a) which would
prevent consummation of any of the Contemplated Transactions, (b) which would
result in any of the Contemplated Transactions being rescinded following
consummation, (c) which would limit or otherwise adversely affect the right of
Buyer (or any Affiliate thereof) to own the Shares

45

--------------------------------------------------------------------------------

 

 

(including the right to vote the Shares), to control the Company, or to operate
all or any portion of the Business or Assets or any portion of the business or
assets of Buyer or any of its Affiliates or (d) would compel Buyer or any of its
Affiliates to dispose of all or any portion of either the Business or Assets or
the business or assets of Buyer or any of its Affiliates.

Section 7.05.Consents, etc.  All actions by (including any authorization,
consent or approval) or in respect of (including notice to), or filings with,
any Governmental Authority or other Person that are required to consummate the
Contemplated Transactions, as disclosed in Schedule 7.05 or as otherwise
reasonably requested by Parent, will have been obtained or made, in a manner
reasonably satisfactory in form and substance to Parent, and no such
authorization, consent or approval will have been revoked.

Section 7.06.Proceedings and Documents.  All corporate and other proceedings of
the Company in connection with the Contemplated Transactions and all documents
incident thereto will be reasonably satisfactory in form and substance to Parent
and its counsel, and they will have received all such counterpart original and
other copies of such documents as they may reasonably request prior to the
Closing. 

Section 7.07.Ancillary Agreements.  Each of the Ancillary Agreements will have
been executed and delivered to Parent and Buyer by each of the other parties
thereto.

Section 7.08.Resignations.  Buyer will have received the resignations, effective
as of the Closing, of each officer and director of the Company and MGI, other
than Akerib. 

Section 7.09.No Material Adverse Change.  Since the Reference Balance Sheet
Date, there will not have occurred or arisen any events, changes, facts,
conditions or circumstances, nor will there exist any events, changes, facts,
conditions or circumstances, which individually or in the aggregate have
resulted in or would reasonably be expected to result in a Material Adverse
Effect.

Article VIII
CONDITIONS TO THE OBLIGATIONS OF THE COMPANY
AND THE SHAREHOLDERS AT THE CLOSING.

The obligations of the Company and the Shareholders to consummate the
Contemplated Transactions are subject to the fulfillment, or, to the extent
permitted by law, waiver by the Shareholders’ Representative (who shall act for
all the Shareholders for such purposes) of each of the following conditions:

Section 8.01.Qualifications.  No provision of any applicable Legal Requirement
and no Governmental Order will prohibit the consummation of any of the
Contemplated Transactions.

Section 8.02.Absence of Litigation.  No Action will be pending or threatened
which seeks a Governmental Order, nor will there be any Governmental Order in
effect, (a) which would prevent consummation of any of the Contemplated
Transactions or (b) which would result in any of the Contemplated Transactions
being rescinded following consummation.



46

--------------------------------------------------------------------------------

 

 

Section 8.03.Ancillary Agreements.  Each of the Ancillary Agreements to which
any of the Shareholders or the Shareholders’ Representative are party will have
been executed and delivered to the Shareholders’ Representative by each of the
other parties thereto (other than the Company, the Shareholders, and the
Shareholders’ Representative).

Article IX
INDEMNIFICATION.

Section 9.01.Indemnification by the Shareholders.

(a)Indemnification.  Subject to the limitations set forth in this Article IX,
from and after the Closing, each Shareholder shall, severally and not jointly,
in accordance with their respective Pro Rata Percentages (or in the case of
subclauses (iii) and (iv) below, severally and solely as to itself) indemnify
and hold harmless Parent and its Affiliates (including, following the Closing,
the Company and MGI), and the Representatives, Affiliates, successors and
assigns of each of the foregoing Persons (each, a “Parent Indemnified Person”),
from, against and in respect of any and all Actions, Liabilities, Governmental
Orders, Encumbrances, losses, damages, bonds, dues, assessments, fines,
penalties, Taxes, fees, costs (including costs of investigation, defense and
enforcement of this Agreement), expenses or amounts paid in settlement (in each
case, including reasonable attorneys’ and experts’ fees and expenses), whether
or not involving a Third Party Claim (collectively, “Losses”), incurred or
suffered by the Parent Indemnified Persons or any of them as a result of,
arising out of or relating to, directly or indirectly:

(i)any fraud or intentional misrepresentation on the part of the Company (or any
Representative thereof) or any breach of, or inaccuracy in, any representation,
warranty or statement made by or on behalf of the Company in this Agreement or
in any Schedule or certificate delivered by or on behalf of the Company pursuant
to this Agreement (in each case, assuming that all qualifications contained in
this Agreement and each such Schedule or certificate as to materiality, the
phrase “substantial compliance”, the words “material” and “materially” and all
similar phrases and words were deleted therefrom); 

(ii)any breach or violation of any covenant or agreement of the Company in this
Agreement to the extent required to be performed or complied with by the Company
at or prior to the Closing pursuant to this Agreement; 

(iii)any fraud or intentional misrepresentation on the part of such Shareholder
(or any Representative thereof) or any breach of, or inaccuracy in, any
representation, warranty or statement made by or on behalf of such Shareholder
in this Agreement or in any Schedule or certificate delivered by or on behalf of
such Shareholder pursuant to this Agreement (in each case, assuming that all
qualifications contained in this Agreement and each such Schedule or certificate
as to materiality, the phrase “substantial compliance”, the words “material” and
“materially” and all similar phrases and words were deleted therefrom);  



47

--------------------------------------------------------------------------------

 

 

(iv)any breach or violation of any covenant or agreement of such Shareholder
(including under this Article IX) in or pursuant to this Agreement; or

(v)Any Shareholder Transaction Expenses, to the extent not paid by the
Shareholders prior to the Closing, reimbursed to the Company by the Shareholders
prior to the Closing or reflected as an adjustment to the Closing Cash
Consideration pursuant to Section 2.03. 

(b)Monetary Limitations.  The Shareholders will have no obligation to indemnify
the Parent Indemnified Persons pursuant to Section 9.01(a) in respect of Losses
arising from the breach of, or inaccuracy in, any representation, warranty or
statement described therein unless and until the aggregate amount of all such
Losses incurred or suffered by the Parent Indemnified Persons exceeds $50,000
(at which point the Shareholders will indemnify the Parent Indemnified Persons
for all such Losses), and, the Shareholders’ aggregate liability in respect of
claims pursuant to Sections 9.01(a)(i) will be subject to the limitations set
forth in Section 9.08;  provided, that the foregoing limitations will not apply
to claims for indemnification (i) based upon fraud or intentional
misrepresentation, (ii) pursuant to Section 9.01(a)(v) or (iii) pursuant to
Article X  (Tax Matters). 

Section 9.02.Indemnification by Parent.

(a)Indemnification.  Subject to the limitations set forth in this Article IX,
from and after the Closing, Parent shall indemnify and hold harmless each of the
Shareholders and each of their respective Affiliates, and the Representatives,
Affiliates, successors and assigns of each of the foregoing Persons (each, a
“Shareholder Indemnified Person”), from, against and in respect of any and all
Losses incurred or suffered by the Shareholder Indemnified Persons or any of
them as a result of, arising out of or relating to, directly or indirectly:

(i)any fraud or intentional misrepresentation on the part of Parent or Buyer (or
any Affiliate or Representative thereof or) any breach of, or inaccuracy in, any
representation, warranty or statement made by or on behalf of Parent or Buyer in
this Agreement or in any Schedule or certificate delivered by or on behalf of
Parent or Buyer pursuant to this Agreement (in each case, assuming that all
qualifications contained in this Agreement and each such Schedule or certificate
as to materiality, including each qualifying reference to the phrase
“substantial compliance”, the words “material” and “materially” and all similar
phrases and words were deleted therefrom); or

(ii)any breach or violation of any covenant or agreement of Parent or Buyer
(including under this Article IX) or any covenant or agreement of the Company to
the extent required to be performed or complied with by the Company after the
Closing, in either case pursuant to this Agreement.

(b)Monetary Limitations.  Parent will have no obligation to indemnify the
Shareholder Indemnified Persons pursuant to Section 9.02(a) in respect of Losses
arising from the breach of, or inaccuracy in, any representation, warranty or
statement described therein unless and until the aggregate amount of all such
Losses incurred or suffered by the Shareholder Indemnified Persons exceeds
$50,000 (at which point the Buyer will indemnify the Shareholder



48

--------------------------------------------------------------------------------

 

 

Indemnified Persons for all such Losses); provided, that the foregoing
limitations will not apply to claims for indemnification based upon fraud or
intentional misrepresentation. 

Section 9.03.Time for Claims; Notification of Opportunity to Cure; Notice of
Claims.

(a)Time for Claims.  No claim may be made or suit instituted seeking
indemnification pursuant to Section 9.01(a), 9.02(a) for any breach of, or
inaccuracy in, any representation, warranty or statement or seeking
indemnification under Section 9.04 unless a written notice is provided to the
Indemnifying Party prior to the earlier of (i) the date that is eighteen (18)
months following the Closing Date and (ii)  the expiration of the applicable
statute of limitations for such claim (taking into account any applicable
tolling periods or extensions); provided that in the case of any breach of, or
inaccuracy in, the representations and warranties set forth in Sections 3.01
 (Organization; Subsidiaries), 3.02 (Power and Authorization), 3.04(b)(iii)
 (Noncontravention), 3.05 (Capitalization), 3.08  (Debt; Guarantees), 3.09(a)
 (Ownership of Assets), 3.12(a)  (Legal Compliance), 3.12(b)  (Illegal
Payments), 3.13  (Tax Matters) or 3.14  (Employee Benefit Plans), 3.24  (No
Brokers), 4.04  (Power and Authorization), 4.04 (Title), 4.05  (No Brokers),
5.01  (Organization), 5.02  (Power and Authorization), 5.04(b)(iii)
 (Noncontravention) or 5.05  (No Brokers); the foregoing period shall be
extended until the earlier of (A) the date that is eighteen (18) months
following the last payment actually made to the Shareholders of Deferred Cash
Consideration and (B)  the expiration of the applicable statute of limitations
for such claim (taking into account any applicable tolling periods or
extensions).  The applicable period during which claims for indemnification may
be made, as set forth in this Section 9.03, is referred to herein as the
“Indemnification Period.”

(b)Notification and Opportunity to Cure.  In the event that any Indemnified
Person has a claim for indemnification under this Article IX, before making a
claim pursuant to Section 9.03(b), such Indemnified Person shall provide to each
Indemnifying Party (with all such notifications to the Shareholders being given
to the Shareholders’ Representative) written notification of such claim and an
opportunity to cure such claim within ten (10) Business Days; provided,
 however, that no such notification need be provided with respect to any claim
based on a breach which is not capable of being cured within such period or
where such cure period would prejudice the rights of the Indemnified Person. 

(c)Written Notice of Indemnification Claims.  In the event that any Indemnified
Person wishes to make a claim for indemnification under this Article IX (and any
applicable cure period pursuant to Section 9.03(b) has expired), the Indemnified
Person shall give written notice of such claim to each Indemnifying Party and,
in the case of claims by a Parent Indemnified Person, to the Escrow Agent (with
all notices to the Shareholders being given to the Shareholders’ Representative)
within the applicable time limitations specified in Section 9.03(a) and in
accordance with the Escrow Agreement.    Any such notice shall describe the
breach or inaccuracy and other material facts and circumstances upon which such
claim is based and the estimated amount of Losses involved, in each case, in
reasonable detail in light of the facts then known to the Indemnified Person;
provided, that no defect in the information contained in such notice from the
Indemnified Person to any Indemnifying Party will relieve such Indemnifying
Party from any obligation under this Article IX, except to the extent such
failure to include information actually and materially prejudices such
Indemnifying Party.



49

--------------------------------------------------------------------------------

 

 

Section 9.04.Third Party Claims.

(a)Notice of Third Party Claims.  Promptly after receipt by an Indemnified
Person of written notice of the assertion of a claim by any Person who is not a
party to this Agreement (a “Third Party Claim”) that may give rise to an
Indemnity Claim against an Indemnifying Party under this Article IX,  and
provided that the applicable time limitations specified in Section 9.03(a) have
not lapsed, the Indemnified Person shall give written notice thereof to the
Indemnifying Party; provided, that no delay on the part of the Indemnified
Person in notifying the Indemnifying Party will relieve the Indemnifying Party
from any obligation under this Article IX, except to the extent such delay
actually and materially prejudices the Indemnifying Party.

(b)Assumption of Defense, etc.  The Indemnifying Party will be entitled to
participate in the defense of any Third Party Claim that is the subject of a
notice given by or on behalf of any Indemnified Person pursuant to
Section 9.04(a).  In addition, the Indemnifying Party will have the right to
control the defense of the Indemnified Person against the Third Party Claim with
counsel of its choice reasonably satisfactory to the Indemnified Person so long
as (i) the Indemnifying Party gives written notice that they or it will defend
the Third Party Claim to the Indemnified Person within fifteen (15) days after
the Indemnified Person has given notice of the Third Party Claim under
Section 9.04(a) stating that the Indemnifying Party will, and thereby covenants
to, indemnify, defend and hold harmless the Indemnified Person from and against
the entirety of any and all Losses the Indemnified Person may suffer resulting
from, arising out of, relating to, in the nature of, or caused by the Third
Party Claim, (ii) the Indemnifying Party  provides the Indemnified Person with
evidence reasonably acceptable to the Indemnified Person  that the Indemnifying
Party will have adequate financial resources to defend against the Third Party
Claim and fulfill its indemnification obligations hereunder, (iii) the
Indemnified Person has not been advised by counsel that an actual or potential
conflict exists between the Indemnified Person and the Indemnifying Party in
connection with the defense of the Third Party Claim, (iv) the Third Party Claim
does not relate to or otherwise arise in connection with Taxes or any criminal
or regulatory enforcement Action, (v) settlement of, an adverse judgment with
respect to, or conduct of the defense of the Third Party Claim by the
Indemnifying Party is not, in the good faith judgment of the Indemnified Person,
likely to be adverse to the Indemnified Person’s reputation or continuing
business interests (including its relationships with current or potential
customers, suppliers or other parties material to the conduct of its business)
and (vi) the Indemnifying Party conducts the defense of the Third Party Claim
actively and diligently.  The Indemnified Person may retain separate co-counsel
at its sole cost and expense and participate in the defense of the Third Party
Claim; provided, that the Indemnifying Party will pay the fees and expenses of
separate counsel retained by the Indemnified Person that are incurred prior to
the Indemnifying Party’s assumption of control of the defense of the Third Party
Claim.

(c)Limitations on Indemnifying Party Control.  The Indemnifying Party will not
consent to the entry of any judgment or enter into any compromise or settlement
with respect to the Third Party Claim without the prior written consent of the
Indemnified Person unless such judgment, compromise or settlement (i) provides
for the payment by the Indemnifying Party of money as sole relief for the
claimant, (ii) results in the full and general release of all Indemnified Person
from all liabilities arising or relating to, or in connection with, the Third
Party Claim and



50

--------------------------------------------------------------------------------

 

 

(iii) involves no finding or admission of any violation of Legal Requirements or
the rights of any Person and no effect on any other claims that may be made
against the Indemnified Person.

(d)Indemnified Person’s Control.  If the Indemnifying Party does not deliver the
notice contemplated by clause (i) of Section 9.04(b), or the evidence
contemplated by clause (ii) of Section 9.04(b) or is not otherwise entitled
under Section 9.04(b) to assume the defense of a Third Party Claim, within
fifteen (15) days after the Indemnified Person has given notice of the Third
Party Claim pursuant to Section 9.04(a), or otherwise at any time fails to
conduct the defense of the Third Party Claim actively and diligently, the
Indemnified Person may defend, and may consent to the entry of any judgment or
enter into any compromise or settlement with respect to, the Third Party Claim
in any manner it may deem appropriate (and the Indemnified Person need not
consult with, or obtain any consent from, the Indemnifying Party in connection
therewith).  If such notice and evidence is given on a timely basis and the
Indemnifying Party conducts the defense of the Third Party Claim actively and
diligently but any of the other conditions in Section 9.04(b) is or becomes
unsatisfied, the Indemnified Person may defend, and may consent to the entry of
any judgment or enter into any compromise or settlement with respect to, the
Third Party Claim; provided, that the Indemnifying Party will not be bound by
the entry of any such judgment consented to, or any such compromise or
settlement effected, without its prior written consent (which consent will not
be unreasonably withheld, conditioned or delayed).  In the event that the
Indemnified Person conducts the defense of the Third Party Claim pursuant to
this Section 9.04(d), the Indemnifying Party will (i) advance the Indemnified
Person promptly and periodically for the costs of defending against the Third
Party Claim (including reasonable attorneys’ fees and expenses) and (ii) remain
responsible for any and all other Losses that the Indemnified Person may incur
or suffer resulting from, arising out of, relating to, in the nature of or
caused by the Third Party Claim to the fullest extent provided in this
Article IX.

(e)Consent to Jurisdiction Regarding Third Party Claim.  Parent, each of the
Shareholders and the Shareholders’ Representative, each hereby consents to the
non-exclusive jurisdiction of any court in which any Third Party Claim may be
brought against any Indemnified Person for purposes of any claim which such
Indemnified Person may have against any such Indemnifying Party pursuant to this
Agreement in connection with such Third Party Claim, and in furtherance thereof,
the provisions of Section 11.09 are incorporated herein by reference, mutatis
mutandis.

Section 9.05.Indemnity Escrow; Offset Rights.

(a)For as long as there are remaining funds out of the Indemnity Escrow Amount,
any and all amounts payable by the Shareholders as Indemnifying Party to a
Parent Indemnified Person will be retained by and distributed to Parent first
out of such escrow funds, pursuant to the terms and conditions of the Escrow
Agreement. 

(b)Any portion of the Indemnity Escrow Amount remaining in escrow on the date
which is eighteen (18) months following the Closing Date, less the amount of any
claims for indemnification by a Parent Indemnified Person that are pending and
unresolved at that date, shall be released from escrow and distributed to the
Shareholders pursuant to the terms and conditions of the Escrow Agreement. 

51

--------------------------------------------------------------------------------

 

 

(c)To the extent that none of the Indemnity Escrow Amount remains available for
the payment of any amounts payable by the Shareholders as Indemnifying Party to
a Parent Indemnified Person, Buyer shall have the right to offset and withhold
any amount so payable against any Deferred Cash Consideration that otherwise is
or thereafter becomes payable hereunder and to instruct the Escrow Agent
accordingly pursuant to the terms and conditions of the Escrow Agreement. 

(d)If any claim for indemnification by a Parent Indemnified Person is pending or
unresolved at the time that any Deferred Cash Consideration otherwise becomes
payable hereunder, Buyer shall have the right to withhold from such payment an
amount equal to the amount of such claim (provided that it has been, or at the
time of such withholding is, asserted in writing pursuant to the terms of this
Article IX) until such claim is resolved by mutual agreement or by a final,
non-appealable judgment and to instruct the Escrow Agent accordingly pursuant to
the terms and conditions of the Escrow Agreement.  If it is finally determined
that such claim is indemnifiable by the Shareholders under this Article IX, the
amount of such claim may be offset against the withheld payment and the
remainder, if any, shall be delivered to the Shareholders pursuant to this
Agreement and the Escrow Agreement. 

(e)Notwithstanding anything in this Agreement to the contrary, the sole recourse
of the Parent Indemnified Persons against the Shareholders for indemnification
under this Article IX shall be to the escrow funds held with respect to the
Indemnity Escrow Amount and the rights of offset provided in Sections 9.05(c)
and Section 9.05(d), except for claims based on fraud or intentional
misrepresentation.

Section 9.06.Knowledge and Investigation.  The right of any Parent Indemnified
Person or Shareholder Indemnified Person to indemnification pursuant to this
Article IX will not be affected by any investigation conducted or knowledge
acquired (or capable of being acquired) at any time, whether before or after the
execution and delivery of this Agreement or the Closing, with respect to the
accuracy of any representation or warranty, or performance of or compliance with
any covenant or agreement, referred to in Sections 9.01 and 9.02.  The waiver of
any condition contained in this Agreement or in any Ancillary Agreement based on
the breach of any such representation or warranty, or on the performance of or
compliance with any such covenant or agreement, will not affect the right of any
Parent Indemnified Person or Shareholder Indemnified Person to indemnification
pursuant to this Article IX based on such representation, warranty, covenant or
agreement.

Section 9.07.Remedies Cumulative.  The rights of each Parent Indemnified Person
and Shareholder Indemnified Person under this Article IX are cumulative, and
each Parent Indemnified Person and Shareholder Indemnified Person will have the
right in any particular circumstance, in its sole discretion, to enforce any
provision of this Article IX without regard to the availability of a remedy
under any other provision of this Article IX.

Section 9.08.Sole Remedy.  The parties agree that in addition to rights to
specific performance pursuant to Section 11.11, indemnification pursuant to this
Article IX and Article X (as limited by the terms thereof), constitutes the sole
and exclusive remedy available after the Closing to the Parent Indemnified
Persons with respect to any Losses pursuant to this Article IX, and the breach
or non-fulfillment of any representation, warranty, agreement, covenant,

52

--------------------------------------------------------------------------------

 

 

condition or any other obligation of the Company or the Shareholders contained
in this Agreement. 

Section 9.09.Purchase Consideration Adjustment.  The parties agree that any
indemnification payment made pursuant to this Agreement shall be treated as an
adjustment to the Purchase Consideration for Tax purposes, unless otherwise
required by applicable Legal Requirements.

Article X
TAX MATTERS

Section 10.01.Transfer Taxes.  All transfer, documentary, sales, use, stamp,
value added registration and other such Taxes, and any conveyance fees or
recording charges (including any interest or penalties) incurred in connection
with the Contemplated Transactions (“Transfer Taxes”), will be paid by the
Shareholders.  The Shareholders’ Representative will, at the expense of the
Shareholders, file all necessary Tax Returns and other documentation with
respect to all such Taxes, fees and charges and, if required by applicable Legal
Requirements, Buyer will (and will cause its Affiliates to) join in the
execution of any such Tax Returns and other documentation.  

Section 10.02.Tax Indemnification.  From and after the Closing, each of the
Shareholders, severally (based on their respective Pro Rata Percentage) but not
jointly, shall indemnify each Parent Indemnified Person from and against,
without duplication, all Losses attributable to (a) Taxes (including reasonable
fees and expenses of counsel) (i) imposed on or with respect to the Company or
MGI for any period ending on or before the Closing Date and the portion through
the end of the Closing Date of any period that includes (but does not end on)
the Closing Date (a “Pre-Closing Tax Period”); (ii) arising from any breach of,
or inaccuracy in, any representations and warranties of the Company in
Section 3.13;  or (iii) arising from any breach of, or failure to perform, any
of the covenants and agreements set forth in Section 2.10 or this Article X; and
(b) any and all claims, actions, suits, proceedings, demands, assessments,
judgments, damages, awards, costs and expenses (including third-party fees and
expenses) incident to any of the foregoing items or incurred in connection with
the enforcement of the rights of any Parent Indemnified Person with respect to
the foregoing items. 

Section 10.03.Tax Returns.   Buyer shall cause to be prepared and filed in a
timely manner all Tax Returns required to be filed by the Company to the extent
such Tax Returns are due after the Closing Date, after giving the Sellers’
Representative a reasonable opportunity to review and comment on any Tax Return
which relates to a  Pre-Closing Tax Period.  With respect to any such Tax Return
filed after the Closing Date that relates to any Pre-Closing Tax Period, the
Shareholders shall, jointly and severally based on their respective Pro Rata
Percentages,  pay to the Buyer five (5) days prior to the filing of such Tax
Returns the amount of the aggregate Tax liabilities due and tax preparation fees
with respect to such Pre-Closing Tax Periods.

Section 10.04.Straddle Period.  In the case of any Taxable period that includes
(but does not end on) the Closing Date (a “Straddle Period”), the amount of any
Taxes of the Company based upon or measured by net income, receipts or gain for
the Pre-Closing Tax Period will be determined based on an interim closing of the
books as of the close of business on the



53

--------------------------------------------------------------------------------

 

 

Closing Date (and for such purpose, the taxable period of any partnership or
other pass-through entity in which the Company holds a beneficial interest will
be deemed to terminate at such time).  The amount of Taxes other than Taxes of
the Company based upon or measured by net income, receipts or gain for a
Straddle Period which relate to the Pre-Closing Tax Period will be deemed to be
the amount of such Tax for the entire taxable period multiplied by a fraction,
the numerator of which is the number of days in the taxable period ending on the
Closing Date and the denominator of which is the number of days in such Straddle
Period.

Section 10.05.Cooperation on Tax Matters.  Parent, Buyer, the Company, the
Shareholders’ Representatives and the Shareholders will cooperate fully, as and
to the extent reasonably requested by any of them, in connection with any Tax
matters relating to the Company.  Such cooperation shall include promptly
furnishing such information as the other party may reasonably request with
respect to such Tax Returns and Tax proceedings, providing access to relevant
books and records and making employees available on a mutually convenient basis
to provide additional information and explanation of any materials provided
hereunder.  The Company shall ensure that, as of the Closing Date, the Company
is in possession of all books and records with respect to Tax matters pertinent
to the Company relating to any Pre-Closing Tax Period.  The party requesting
such cooperation will pay the reasonable out-of-pocket expenses of the other
parties.

Section 10.06.Tax Contests.  Each of Parent and the Shareholders’ Representative
shall promptly notify the other in writing upon receipt of a written notice of
any issues in any pending or threatened Tax audits or assessments with respect
to Taxes for any Pre-Closing Tax Periods (“Tax Contest Claims”); provided,
 however,  that no failure or delay by Parent to provide notice of a Tax Contest
Claim to the Shareholders’ Representative shall reduce or otherwise affect the
obligation of the Shareholders hereunder except to the extent the defense of
such Tax Contest Claim is actually and materially prejudiced thereby; and
provided,  further, that (i) Parent shall control the conduct of the Tax Contest
Claim, (ii) Parent shall keep the Shareholders’ Representative reasonably
informed regarding the progress and substantive aspects of any such Tax Contest
Claim, including providing the Shareholders’ Representative with all written
materials relating to such Tax proceeding received from the relevant taxing
authority and all written materials submitted to such taxing authority by
Parent, Buyer or the Company, (iii) the Shareholders’ Representative shall be
entitled to participate in any such Tax Contest Claim (to the extent that such
Tax Contest Claim relates to Taxes for which Parent Indemnified Persons may be
entitled to indemnification) at the cost and expense of the Shareholders,
including having an opportunity to comment on any written materials prepared in
connection with any such Tax Contest Claim and attending any conferences
relating to any such Tax Contest Claim and (iv) neither Parent, Buyer or the
Company shall compromise or settle any such Tax Contest Claim (to the extent
that such Tax Contest Claim relates to Taxes for which Parent Indemnified
Persons may be entitled to indemnification) without obtaining the Shareholders’
Representative’s prior written consent, which consent shall not be unreasonably
withheld.  In the event of any conflict between the provisions of this Section
10.06 and any other Section of this Agreement, this Section 10.06 shall control.

Section 10.07.Tax Sharing Agreements.  All Tax allocation, sharing or indemnity
agreements or arrangements involving the Company shall be terminated as of the
Closing Date



54

--------------------------------------------------------------------------------

 

 

and, after the Closing Date, the Company shall not be bound thereby or have any
liability thereunder.

Section 10.08.Survival.  The indemnification obligations pursuant to this
Article X shall survive the Closing until the expiration of the applicable
statute of limitations (including any extensions thereof) relevant to each
particular item; provided, that if notice of indemnification is provided prior
to any such expiration date, any obligation to indemnify for any claim described
in such notice shall continue indefinitely until such claim is finally resolved.

Section 10.09.Exclusivity of Article X Regarding Tax Matters.  This Article X
and not Article IX shall exclusively govern all matters related to the
Shareholders’ indemnification obligations relating to Taxes under this
Agreement.  Taxes and any Losses related to such Taxes shall not be subject to
any of the limitations set forth in Article IX.

Section 10.10.Treatment of Indemnification Payments.  For all Tax purposes,
unless otherwise required by applicable Legal Requirements, any payment by Buyer
or the Shareholders under this Article X shall be treated as an adjustment to
the Purchase Consideration. 

Section 10.11.Shareholder Contact Information.  The Shareholders’ Representative
shall provide any contact information or other information regarding the
Shareholders reasonably requested by Buyer in order for Buyer to comply with the
notice requirements of Treasury Regulations Section 1.338-2(e)(4).

Section 10.12.Disclaimer.  Except as specifically provided in this Agreement,
neither Parent nor Buyer makes any representations or warranties to the Company
or to any of the Shareholders regarding the Tax treatment of the Holdback
Amount, or the payment of Deferred Cash Consideration, or any other tax
consequences of the Contemplated Transactions to the Company or the
Shareholders. 

Article XI
MISCELLANEOUS

Section 11.01.Notices.  Any notice, request, demand, claim or other
communication required or permitted to be delivered, given or otherwise provided
under this Agreement must be in writing and must be delivered personally,
delivered by internationally recognized overnight courier service, sent by
certified or registered mail, postage prepaid, or (if a facsimile number is
provided below) sent by facsimile (subject to electronic confirmation of good
facsimile transmission).  Any such notice, request, demand, claim or other
communication shall be deemed to have been delivered and given (a) when
delivered, if delivered personally, (b) the second Business Day after it is
deposited with such internationally recognized overnight courier service,
(c) the day of sending, if sent by facsimile prior to 5:00 p.m. (Pacific time)
on any Business Day or the next succeeding Business Day if sent by facsimile
after 5:00 p.m. (Pacific time) on any Business Day or on any day other than a
Business Day or (d) five (5) Business Days after the date of mailing, if mailed
by certified or registered mail, postage prepaid, in each case, to the following
address or, if applicable, facsimile number, or to such other address or
addresses or



55

--------------------------------------------------------------------------------

 

 

facsimile number or numbers as such party may subsequently designate to the
other parties by notice given hereunder:

If to the Company (prior to the Closing), to:

MikaMonu Group Ltd.
1A, Uri Kesari Street
Tel Aviv 6908065
Israel
Telephone No.:  +972-54-253550
Facsimile No.:  +972-3-6449432
Attention:  Avidan Akerib

with a copy (which shall not constitute notice) to:

Shaked & Co. Law Offices
Electra Building
98 Yigal Alon Street
Tel Aviv 67891
Israel
Telephone No.:  +972-3-322-1114
Facsimile No.:  +972-3-372-1115
Attention:  Lillian Shaked

If to Buyer or Parent (or to the Company after the Closing), to:

1213 Elko Drive
Sunnyvale, CA  94089
U.S.A.
Telephone No.:  (408) 331-9802
Facsimile No.:  (408) 331-0987
Attention:  Douglas M. Schirle

with a copy (which shall not constitute notice) to:

DLA Piper LLP (US)
2000 University Avenue
East Palo Alto, CA  94303
U.S.A.
Telephone No.:  (650) 833-2243
Facsimile No.:  (650) 687-1200
Attention:  Dennis C. Sullivan





56

--------------------------------------------------------------------------------

 

 

If to any of the Shareholders, to such Shareholder in care of the Shareholders’
Representative, and if to the Shareholders’ Representative, to:

Ruth Orda
1, Begin Street
Givat Shmuel 5442101
Israel
Telephone No.:  +972-52-6461437
Facsimile No.:  +972-3-532-4655

with a copy (which shall not constitute notice) to:

Shaked & Co. Law Offices
Electra Building
98 Yigal Alon Street
Tel Aviv 67891
Israel
Telephone No.:  +972-3-322-1114
Facsimile No.:  +972-3-372-1115
Attention:  Lillian Shaked

Each of the parties to this Agreement may specify a different address or
addresses or facsimile number or facsimile numbers by giving notice in
accordance with this Section 11.01 to each of the other parties hereto.

Section 11.02.Succession and Assignment; No Third-Party Beneficiaries.  Subject
to the immediately following sentence, this Agreement will be binding upon and
inure to the benefit of the parties hereto and their respective successors and
permitted assigns, each of which such successors and permitted assigns will be
deemed to be a party hereto for all purposes hereof.  No party may assign,
delegate or otherwise transfer either this Agreement or any of its rights,
interests or obligations hereunder without the prior written approval of the
other parties (with the Shareholders’ Representative acting for all of the
Shareholders), and any attempt to do so will be null and void ab initio;
 provided, that (a) Parent may assign this Agreement and any or all of its
rights and interests hereunder to one or more of its Affiliates or designate one
or more of its Affiliates to perform its obligations hereunder, in each case, so
long as Parent is not relieved of any liability or obligations hereunder, and
any reference to Parent hereunder shall be deemed to apply to such Affiliate or
Affiliates mutatis mutandis,  (b) Parent may assign this Agreement and any or
all of its rights and interest hereunder to any purchaser of all or
substantially all its assets, provided that such purchaser signs a written
undertaking to perform Parent’s obligations hereunder and any and all reference
to Parent shall be deemed to refer to such purchaser and (c) any of Parent
Indemnified Persons may collaterally assign any or all of its rights and
obligations hereunder as a Parent Indemnified Person to any provider of debt
financing to it or any of its Affiliates.  With respect to any of the
circumstances set forth in clauses (a) through (c) of this Section 11.02, Parent
shall notify in writing the Shareholders’ Representative of such assignment and
the identity of the successor or purchaser within twenty (20) days of the
closing of such assignment.  Except as expressly provided herein, this Agreement
is for the sole benefit of the parties hereto and their successors and permitted



57

--------------------------------------------------------------------------------

 

 

assignees and nothing herein expressed or implied will give or be construed to
give any Person, other than the parties hereto and such successors and permitted
assignees, any other right, benefit or remedy of any nature whatsoever under or
by reason of this Agreement.  For the avoidance of doubt, it is hereby
acknowledged and agreed by the parties hereto that an Indemnified Person that is
not party hereto is intended to be an express third party beneficiary of this
Agreement.

Section 11.03.Amendments and Waivers.  No amendment or waiver of any provision
of this Agreement will be valid and binding unless it is in writing and signed,
in the case of an amendment, by Parent, Buyer, the Company and the Shareholders’
Representative (acting for all of the Shareholders), or in the case of a waiver,
by the party (or in the case of any or all of the Shareholders, by the
Shareholders’ Representative) against whom the waiver is to be effective.  No
waiver by any party of any breach or violation of, default under or inaccuracy
in any representation, warranty or covenant hereunder, whether intentional or
not, will be deemed to extend to any prior or subsequent breach or violation of,
default under, or inaccuracy in, any such representation, warranty or covenant
hereunder or affect in any way any rights arising by virtue of any prior or
subsequent such occurrence.  No delay or omission on the part of any party in
exercising any right, power or remedy under this Agreement will operate as a
waiver thereof.

Section 11.04.Provisions Concerning the Shareholders’ Representative.

(a)Appointment.  Each Shareholder hereby irrevocably appoints Orda as the sole
and exclusive agent, proxy and attorney-in-fact for such Shareholder for all
purposes of this Agreement and the Contemplated Transactions, with full and
exclusive power and authority to act on such Shareholder’s behalf (the
“Shareholders’ Representative”).  The appointment of the Shareholders’
Representative hereunder is coupled with an interest, shall be irrevocable and
shall not be affected by the death, incapacity, insolvency, bankruptcy, illness
or other inability to act of any Shareholder.  Without limiting the generality
of the foregoing, the Shareholders’ Representative is hereby authorized, on
behalf of the Shareholders, to:

(i)in connection with the Closing, execute and receive all documents,
instruments, certificates, statements and agreements on behalf of and in the
name of each Shareholder necessary to effectuate the Closing and consummate the
Contemplated Transactions;

(ii)receive and give all notices and service of process, make all filings, enter
into all Contractual Obligations, make all decisions, bring, prosecute, defend,
settle, compromise or otherwise resolve all claims, disputes and Actions,
authorize payments in respect of any such claims, disputes or Actions, and take
all other actions, in each case, with respect to the matters set forth in
Article II,  Article IX or Article X or any other Actions directly or indirectly
arising out of or relating to this Agreement or the Contemplated Transactions;

(iii)receive and give all notices, make all decisions and take all other actions
on behalf of the Shareholders in connection with the Indemnity Escrow Amount and
the escrow funds, including giving any instructions or authorizations to the
Escrow Agent to pay from such escrow funds any amounts owed by the Shareholders
pursuant to this Agreement or otherwise in connection with the Contemplated
Transactions;



58

--------------------------------------------------------------------------------

 

 

(iv)execute and deliver, should it elect to do so in its good faith discretion,
on behalf of the Shareholders, any amendment to, or waiver of, any term or
provision of this Agreement, or any consent, acknowledgment or release relating
to this Agreement; and

(v)take all other actions permitted or required to be taken by or on behalf of
the Shareholders under this Agreement and exercise any and all rights that the
Shareholders or the Shareholders’ Representative are permitted or required to do
or exercise under this Agreement.

(b)Liability.  The Shareholders’ Representative shall not be held liable by any
of the Shareholders for actions or omissions in exercising or failing to
exercise all or any of the power and authority of the Shareholders’
Representative pursuant to this Agreement, except in the case of the
Shareholders’ Representative’s gross negligence, bad faith or willful
misconduct.  The Shareholders’ Representative shall be entitled to rely on the
advice of counsel, public accountants or other independent experts that it
reasonably determines to be experienced in the matter at issue, and will not be
liable to any Shareholder for any action taken or omitted to be taken in good
faith based on such advice.  The Shareholders will indemnify (in accordance with
their Pro Rata Percentages) the Shareholders’ Representative from any Losses
arising out of her serving as the Shareholders’ Representative hereunder, except
for Losses arising out of or caused by the Shareholders’ Representative’s gross
negligence, bad faith or willful misconduct.  The Shareholders’ Representative
is serving in her capacity as such solely for purposes of administrative
convenience, and is not personally liable in such capacity for any of the
obligations of the Shareholders hereunder, and Parent and Buyer agree that they
will not look to the personal assets of the Shareholders’ Representative, acting
in such capacity, for the satisfaction of any obligations to be performed by the
Shareholders hereunder.

(c)Reliance on Appointment; Successor Shareholders’ Representative.  Parent,
Buyer and the other Parent Indemnified Persons may rely on the appointment and
authority of the Shareholders’ Representative granted pursuant to this
Section 11.04 until receipt of written notice of the appointment of a successor
Shareholders’ Representative made in accordance with this Section 11.04.  In so
doing, Parent, Buyer and the other Parent Indemnified Persons may rely on any
and all actions taken by and decisions of the Shareholders’ Representative under
this Agreement notwithstanding any dispute or disagreement among any of the
Shareholders or the Shareholders’ Representative with respect to any such action
or decision without any Liability to, or obligation to inquire of, any
Shareholder, the Shareholders’ Representative or any other Person.  Any
decision, act, consent or instruction of the Shareholders’ Representative shall
constitute a decision of all the Shareholders and shall be final and binding
upon each of the Shareholders.  At any time after the Closing, with or without
cause, by a written instrument that is signed in writing by holders of at least
a majority-in-interest of the Shareholders (determined by reference to their
respective Pro Rata Percentages) and delivered to Parent, the Shareholders may
remove and designate a successor Shareholders’ Representative; provided, that
such successor Shareholders’ Representative must be reasonably acceptable to
Parent.  If the Shareholders’ Representative shall at any time resign or
otherwise cease to function in her capacity as such for any reason whatsoever,
and no successor that is reasonably acceptable to Parent is appointed by such
holders of a majority-in-interest of the Shareholders within ten (10) Business
Days, Parent shall have the right to appoint another Shareholder to act



59

--------------------------------------------------------------------------------

 

 

as the replacement Shareholders’ Representative who shall serve as described in
this Agreement and, under such circumstances, Parent, Buyer and the other Parent
Indemnified Persons shall be entitled to rely on any and all actions taken and
decisions made by such replacement Shareholders’ Representative.

Section 11.05.Acts of Parent and Buyer.  Parent and Buyer shall be jointly and
severally liable for each others’ obligations to the Shareholders and the
Shareholders’ Representative under this Agreement and the Ancillary Agreements.
 

Section 11.06.Entire Agreement.  This Agreement, together with the other
Ancillary Agreements and any documents, instruments and certificates explicitly
referred to herein, constitutes the entire agreement among the parties hereto
with respect to the subject matter hereof and supersedes any and all prior
discussions, negotiations, proposals, undertakings, understandings and
agreements, whether written or oral, with respect thereto.  There are no
restrictions, promises, warranties, covenants, or undertakings, other than those
expressly provided for herein and therein.

Section 11.07.Counterparts; Facsimile Signature.  This Agreement may be executed
in any number of counterparts, each of which will be deemed an original, but all
of which together will constitute but one and the same instrument.  This
Agreement will become effective when duly executed and delivered by each party
hereto.  Counterpart signature pages to this Agreement may be delivered by
facsimile or electronic delivery (i.e., by email of a PDF signature page) and
each such counterpart signature page will constitute an original for all
purposes.

Section 11.08.Severability.  Any term or provision of this Agreement that is
invalid or unenforceable in any situation in any jurisdiction will not affect
the validity or enforceability of the remaining terms and provisions hereof or
the validity or enforceability of the offending term or provision in any other
situation or in any other jurisdiction.  In the event that any provision hereof
would, under applicable Legal Requirements, be invalid or unenforceable in any
respect, each party hereto intends that such provision will be construed by
modifying or limiting it so as to be valid and enforceable to the maximum extent
compatible with, and possible under, applicable Legal Requirements.

Section 11.09.Governing Law.  This Agreement, the rights of the parties
hereunder and all Actions arising in whole or in part under or in connection
herewith, will be governed by and construed and enforced in accordance with the
domestic substantive laws of the State of California, U.S.A., without giving
effect to any choice or conflict of law provision or rule that would cause the
application of the laws of any other jurisdiction.

Section 11.10.Jurisdiction; Venue; Service of Process.

(a)Jurisdiction.  Subject to the provisions of Section 9.04(e), each of the
parties to this Agreement, by its execution hereof, (i) hereby irrevocably
submits to the exclusive jurisdiction of the United States District Court for
the Northern District of California, or if such Action may not be brought in
federal court, the state courts of the State of California located in the City
of San Jose for the purpose of any Action among any of the parties relating to
or arising



60

--------------------------------------------------------------------------------

 

 

in whole or in part under or in connection with this Agreement, any Ancillary
Agreement or the Contemplated Transactions, (ii) hereby waives to the extent not
prohibited by applicable Legal Requirements, and agrees not to assert, by way of
motion, as a defense or otherwise, in any such Action, any claim that it is not
subject personally to the jurisdiction of the above-named courts, that its
property is exempt or immune from attachment or execution, that any such Action
brought in one of the above-named courts should be dismissed on grounds of forum
non conveniens, should be transferred or removed to any court other than one of
the above-named courts, or should be stayed by reason of the pendency of some
other Action in any other court other than one of the above-named courts or that
this Agreement, any Ancillary Agreement or the subject matter hereof or thereof
may not be enforced in or by such court and (iii) hereby agrees not to commence
any such Action other than before one of the above-named
courts.  Notwithstanding the previous sentence a party may commence any Action
in a court other than the above-named courts solely for the purpose of enforcing
an order or judgment issued by one of the above-named courts.

(b)Venue.  Each of the parties to this Agreement agrees that for any Action
among any of the parties relating to or arising in whole or in part under or in
connection with this Agreement, any Ancillary Agreement or the Contemplated
Transactions, such party shall bring such Action only in the City of San Jose,
California.  Notwithstanding the previous sentence a party may commence any
Action in a court other than the above-named courts solely for the purpose of
enforcing an order or judgment issued by one of the above-named courts.  Each
party hereto further waives any claim and will not assert that venue should
properly lie in any other location within the selected jurisdiction.

(c)Service of Process.  Each of the parties to this Agreement hereby
(i) consents to service of process in any Action among any of the parties hereto
relating to or arising in whole or in part under or in connection with this
Agreement, any Ancillary Agreement or the Contemplated Transactions in any
manner permitted by California law, (ii) agrees that service of process made in
accordance with clause (i) or made by registered or certified mail, return
receipt requested, at its address specified pursuant to Section 11.01, will
constitute good and valid service of process in any such Action and (iii) waives
and agrees not to assert (by way of motion, as a defense, or otherwise) in any
such Action any claim that service of process made in accordance with clause
(i) or (ii) does not constitute good and valid service of process.

Section 11.11.Specific Performance.  Each of the parties acknowledges and agrees
that the other parties would be damaged irreparably in the event any of the
provisions of this Agreement are not performed in accordance with their specific
terms or otherwise are breached or violated.  Accordingly, each of the parties
agrees that, without posting a bond or other undertaking, the other parties will
be entitled to an injunction or injunctions to prevent breaches or violations of
the provisions of this Agreement and to enforce specifically this Agreement and
the terms and provisions hereof in any Action instituted in any court of the
United States or any state thereof having jurisdiction over the parties and the
matter in addition to any other remedy to which it may be entitled, at law or in
equity.  Each party further agrees that, in the event of any action for specific
performance in respect of such breach or violation, it will not assert that the
defense that a remedy at law would be adequate.



61

--------------------------------------------------------------------------------

 

 

Section 11.12.Waiver of Jury Trial.  TO THE EXTENT NOT PROHIBITED BY APPLICABLE
LAW THAT CANNOT BE WAIVED, THE PARTIES HEREBY WAIVE, AND COVENANT THAT THEY WILL
NOT ASSERT (WHETHER AS PLAINTIFF, DEFENDANT OR OTHERWISE), ANY RIGHT TO TRIAL BY
JURY IN ANY ACTION ARISING IN WHOLE OR IN PART UNDER OR IN CONNECTION WITH THIS
AGREEMENT, ANY ANCILLARY AGREEMENT OR ANY OF THE CONTEMPLATED TRANSACTIONS,
WHETHER NOW EXISTING OR HEREAFTER ARISING, AND WHETHER SOUNDING IN CONTRACT,
TORT OR OTHERWISE.  THE PARTIES AGREE THAT ANY OF THEM MAY FILE A COPY OF THIS
PARAGRAPH WITH ANY COURT AS WRITTEN EVIDENCE OF THE KNOWING, VOLUNTARY AND
BARGAINED-FOR AGREEMENT AMONG THE PARTIES IRREVOCABLY TO WAIVE THEIR RESPECTIVE
RIGHTS TO TRIAL BY JURY IN ANY ACTION WHATSOEVER BETWEEN OR AMONG THEM RELATING
TO THIS AGREEMENT, ANY ANCILLARY AGREEMENT OR ANY OF THE CONTEMPLATED
TRANSACTIONS AND THAT SUCH ACTIONS WILL INSTEAD BE TRIED IN A COURT OF COMPETENT
JURISDICTION BY A JUDGE SITTING WITHOUT A JURY.





62

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, each of the undersigned has executed this Stock Purchase
Agreement as of the date first above written.

 

 

 

 

 

PARENT:

 

GSI TECHNOLOGY, INC.

 

 

 

 

 

 

 

 

By:

/s/ Lee-Lean Shu

 

 

Name:  Lee-Lean Shu

 

 

Title:  Chief Executive Officer

 

 

 

 

 

 

BUYER:

 

GSI TECHNOLOGY HOLDINGS, INC.

 

 

 

 

 

 

 

 

By:

/s/ Lee-Lean Shu

 

 

Name:  Lee-Lean Shu

 

 

Title:  Chief Executive Officer

 

 

 

 

 

 

THE COMPANY:

 

MIKAMONU GROUP LTD.

 

 

 

 

 

 

 

 

By:

/s/ Dr. Avidan Akerib

 

 

Name:  Dr. Avidan Akerib

 

 

Title:  Founder and Chief Technology Officer

 

 

 

 

 

 

THE SHAREHOLDERS:

 

 

 

 

/s/ Dr. Avidan Akerib

 

 

Dr. Avidan Akerib

 

 

 

 

 

/s/ Ruth Orda

 

 

Ruth Orda

 

 

 

 

 

/s/ Itai Leshem

 

 

Itai Leshem, as trustee

 

 

 

 

 

 

THE SHAREHOLDERS’

 

 

REPRESENTATIVE:

 

/s/ Ruth Orda

 

 

Ruth Orda

 

63

--------------------------------------------------------------------------------